PERMIS DE RECHERCHE BORJ EL KHADRA SUD |

CONTRAT D'ASSOCIATION

L'ENTREPRISE TUNISIENNE D'ACTIVITES
PETROLIERES

ET

GEOSAT TECHNOLOGY LIMITED

ET

PASCAL INTERNATIONAL PETROLEUM COMPANY
CONTRAT D'ASSOCIATION

F
Entre les soussignés : #

L'Entreprise Tunisienne d'Activités Pétrolières, ci-après dénommée "ETAP", dont le
siège est à Tunis, 27 bis Avenue Khéreddine Pacha, 1002 Tunis Belvédère,
représentée par Monsieur Taieb EL KAMEIi, son Président Directeur Général ;

D'une part
Et,

Pascal International Petroleum Company, (ci-après dénommée «PIPC»), société
établie et régie selon les lois de l'Etat Oklahoma ayant son siège social à 2035 W.
Highway 192, Suite 103, P.O.Box 112, London, KY 40743, USA, élisant domicile à
Tunis. 17, rue Ahmed Khereddine, 2070 La Marsa/Tunis , représentée par son
Président Monsieur Spyrido Armenis dûment mandaté pour signer ce Contrat
d'Association,

EE

Geosat Technology Limited, (ci-après dénommée « GEOSAT »), société établie et
régie selon les lois de l'Etat d'Autriche ayant son siège social à Leobersdorferstrasse
42,.A-2560 Berndorf-Autriche, élisant domicile à Tunis17, rue Ahmed Khereddine,
2070 La Marsa/Tunis, représentée par son Président Monsieur Michael MUMELTER ,
dûment mandaté pour signer ce Contrat d’Association. !
D'autre part
PIPC et GEOSAT sont désignées, ci-après “LES SOCIETES”. Fe
Il est préalablement exposé ce qui suit :

ÉTAP ont déposé, conjointement , en date du 28 mai 2005 une demande de Permis
de Recherche sous le régime du Code des Hydrocarbures, promulgué par la Loi n°
99-93 du 17 Août 1999, telle que modifiée et complétée par la loi n°2002-23 du 14
février 2002 ainsi que par la loi n°2004-61 du 27 juillet 2004 dit "Permis Borj El
Khadra Sud" comportant cinq cent vingt quatre (524) périmètres élémentaires de
quatre (4) km? chacun, d'un seul tenant, soit deux mille quatre vingt seize kilomètres
carrés (2096 km).

ETAP, GEOSAT et PIPC ont fixé leur pourcentage de participation dans le Permis
comme suit:

* Cinquante cinq pour cent (55 %) pour ETAP;

+ Trente pour cent (30%) pour PIPC ;

* Quinze pour cent (15%) pour GEOSAT.

Elles ont décidé de conduire en commun les opérations de recherche des
hydrocarbures dans le Permis ainsi que les opérations de développement, et
d'exploitation des concessions qui en seraient issues.

Elles ont conclu le présent Contrat d'Association en vue de définir les conditions et
modalités de leur association ainsi que les droits et obligations qui résulteront pour
chacune d'elles de la Convention Particulière et du Cahier des Charges qui seront

EE k
conclus entre l'Etat Tunisien d'une part et ETAP, GEOSAT et PIPC d'autre part, à
l'occasion de l'attribution du Permis.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :

TITRE 1 r
DISPOSITIONS GENERALES

Article premier : Définitions

Aux fins de l'application du présent Contrat, les mots et expressions qui y sont
utilisés ont la signification suivante :

LE
2

Contrat : désigne le présent Contrat d'Association et ses Annexes.

Code des Hydrocarbures : signifie le Code des Hydrocarbures promulgué par
la loi n°99-93 du 17 août 1999 tel que complété et modifié par la loi n°2002 du 14
février 2002 et par la loi n°2004-61 du 27 juillet 2004, ainsi que les textes
subséquents pris pour son application (Code des Hydrocarbures).

Partie(s) : désigne ETAP et/ou PIPC et/ou GEOSAT et leurs cessionnaires
éventuels.

‘Permis : désigne le Permis de Recherche dit "Permis BORJ El KHADRA SUD "
- qui sera accordé conjointement et dans l'indivision à ETAP et PIPC et GEOSAT

par Arrêté du Ministre chargé de l'Energie tel que ce Permis existe à chaque
instant compte tenu des renouvellements et s'il y a lieu, des réductions et/ou-des
extensions de la durée et/ou de la superficie y apportées.

Convention Particulière : désigne la Convention relative aux travaux de
recherche et d'exploitation des gisements d'Hydrocarbures dans le Permis,
laquelle Convention sera signée à Tunis entre l'Etat Tunisien, d'une part et par
ETAP,PIPC et GEOSAT d'autre part et ce conformément au Code des
Hydrocarbures.

Cahier des Charges : désigne le Cahier des Charges qui sera signé et annexé à
la Convention.

Opérateur : désigne la Partie.chargée d'effectuer toute opération en vertu du
présent Contrat.

Découverte Economiquement Exploitable : désigne une Découverte
d'hydrocarbures, que l'une ou les Partie(s) décide (ent) de développer et de
mettre en production.

Capacité Optimale de Production : désigne la capacité qui permet la
récupération optimale des,réserves compte tenu des caractéristiques techniques
du gisement et en respect des saines pratiques et Asage dans l'industrie

pétrolière.
10. Société ou Organisme Affilié : désigne :

a) toute société ou organisme dans les assemblées desquelles une Partie détient
directement ou indirectement plus de cinquante pour cent (50%) des droits de
vote, ou

b) toute société ou organisme ou établissement pAble détenant, directement ou
indirectement, plus de cinquante pour cent (50 (A) des droits de vote dans les
assemblées d'une Partie, ou

c) toute société ou organisme dans les assemblées desquelles plus de cinquante
pour cent (50%) des droits de vote sont détenus directement ou indirectement
par une Partie, au sens des alinéas a et b ci-dessus, ensemble ou
séparément.

11. Dollars : désigne le Dollar des Etats Unis d'Amérique.

Article deux : Objet du Contrat

Le présent Contrat a pour objet de définir les conditions selon lesquelles les Parties
entendent réaliser en commun l'exploration, l'appréciation, le développement et
l'exploitation des gisements d'hydrocarbures dans le Permis et les concessions qui
en seraient issues, ainsi que le traitement et le transport de ces substances.
Article trois : Création de l'Association et Pourcentage de participation

A-la date de la signature du présent Contrat, il est créé entre les Parties une
Association (ci-après dénommée "Association"), n'ayant pas la personnalité juridique,
dont le but est la réalisation des opérations visées à l'Article 2 ci-dessus.

3.1. Les pourcentages de participation des Parties dans l'Association sont :
+ Cinquante cinq pour cent (55 %) pour ETAP;
+ Trente pour cent (30%) pour PIPC ;
+ Quinze pour cent (15%) pour GEOSAT.

3.2. Seule et seulement pour une (des) concession(s) donnée(s), les pourcentages
de participation pourront être modifiés si ETAP décide, conformément à l'Article
94 du "Code des Hydrocarbures”", de réduire son pourcentage de participation.

3.3. Sauf dispositions contraires du présent Contrat :

a. Les Parties supportent, chacune proportionnellement au pourcentage de sa
participation défini ci-dessus, les coûts d'exploration, d'appréciation et les
dépenses relatives au développement et à l'exploitation, réalisées au titre du
présent Contrat.

b. Proportionnellement au pourcentage de sa participation, chaque Partie détient

tous biens et intérêts acquis en vertu du présent Contrat, et assume les
responsabilités découlant dudit Contrat.

c. Notamment, chaque Pärtie dispose, proportionnellement à son pourcentage
de participation, du droit aux réserves d'hydrocarbures en place ainsi que ceux

extraits des concessions qui seraient issues du T / h
Article quatre : Fonctionnement de l'Association
Les études et travaux, approuvés par le Comité d'Opérations, sont réalisés
directement ou indirectement par l'Opérateur en étroite collaboration avec les Parties,
comme indiqué ci-après.
4.1. Comité d'Opérations :
4.1.1. Composition :
Le Comité d'Opérations se compose de trois (3) membres :
* un (1) représentant nommé par ETAP ;
+ un (1) représentant nommé par PIPC ;
* un (1) représentant nommé par GEOSAT.

Chaque Partie nommera également des représentants suppléants. La présidence du
Comité d'Opérations est assurée par l'Opérateur.

4.1.2. Fonctions :

Le Comité d'Opérations est chargé de prendre les décisions relatives à l'ensemble
des opérations et travaux de l'Association et notamment :

+ d'arrêter les programmes d'opérations et de travaux ainsi que les budgets
correspondants sur proposition de l'Opérateur;

d'approuver la nature et l'implantation de tous travaux;
+ d'approuver la liste des fournisseurs proposés par l'Opérateur;

+ d'approuver les contrats et marchés proposés par l'Opérateur conformément
aux procédures arretées dans l'Accord d'Opérations figurant en Annexe A au
présent Contrat.

+ d'examiner les comptes rendus d'activités préparés par l'Opérateur et de
contrôler celui-ci dans la conduite et l'exécution des travaux qui lui sont
confiés;

+ d'arrêter les programmes de production après examen des propositions
présentées par l'Opérateur;

+ d'approuver sur proposition de l'Opérateur ou, à défaut de proposition de
celui-ci trente jours (30) avant la date limite légale de dépôt des dossiers, sur
proposition d'une des Parties, les renouvellements, abandons, extensions dé
la durée et/ou de la superficie du Permis, demandes de concessions
concernant les titres d'hydrocarbures détenus ou à détenir par l'Association;

04

+ de créer tout comité technique qui lui semble nécessaire;
4.1.3. Délibérations :

Les décisions du Comité d'Opérations sont prises à l'unanimité des représentants
désignés par les Parties. :
Il est toutefois convenu, qu'au cas où l'unanimité ne pourrait être obtenue au sein‘du
Comité d'Opérations :
i. relativement à une décision concernant une opération financée par une seule
Partie, la proposition présentée par le représentant de la Partié qui assure la
totalité du financement sera considérée comme adoptée, A | /
ii. relativement à une décision concernant une opération financée en commun, la
proposition sera considérée comme adoptée si elle est agréée par deux (2)
Parties ou plus qui assureront au moins soixant quinze pour cent (75%) du
financement.

Chacune des Parties s'engage pour sa part à faire en sorte que l'Association soit en
mesure de respecter les obligations et de préserÿer les droits stipulés par la
Convention Particulière.

Chacune des Parties s'engage en outre à ce que les positions que ses représentants
prendront au cours du Comité d'Opérations n'aient pour effet de faire perdre à l’autre
Partie le bénéfice des garanties prévues par la Convention Particulière.

4.1.4. Convocations et Réunions :

Le Comité d'Opérations se réunit au moins une fois par semestre, en tout lieu
convenu à l'avance d'un commun accord, sur la convocation de son Président,
adressée à chaque représentant avec préavis de quinze (15) jours. En cas
d'urgence, ce délai peut être réduit d'un commun accord.

La convocation écrite précise la date, l'heure, le lieu et l'ordre du jour de la réunion;
l'ordre du jour comporte notamment toute question formulée auparavant par écrit par
l'un des représentants. Si l'un des représentants en exprime le désir par écrit, le
Président est tenu de convoquer le Comité dans un délai n'excédant pas quinze (15)
jours.

Dans les quinze (15) jours qui suivent la réunion du Comité d'Opérations, le
Président adresse à chacun des représentants un projet de procès-verbal détaillé de
la réunion.

Chacun des représentants dispose de quinze (15) jours pour formuler. les
observations et corrections qu'il entend voir figurer, l'absence de réponse valañt
acceptation du procès-verbal. Après intégration des observations des représentants,
le Président fait circuler auprès de chacun le procès-verbal définitif pour signature.

4.2. Réalisation des Travaux :

L'Opérateur, désigné conformément au paragraphe suivant, est appelé à réaliser
pour le compte des Parties l'ensemble des travaux de recherches et/ou de
développement et/ou d'exploitation des hydrocarbures sur le Permis et les
Concessions qui en seraient issues, ainsi que du traitement et du transport de ces
hydrocarbures.

L'Opérateur entreprend toute action nécessaire pour préserver et protéger les biens
et propriétés des Parties et mène les opérations en conformité avec les règles de l'art
et les saines pratiques connues dans l'Industrie Pétrolière Internationale.

L'Opérateur est chargé notamment :
À d'appliquer les décisions prises par le Comité d'Opérations;

À de préparer et conclure les contrats de services avec les sociétés de services
tierces, en priorité tunisienne conformément aux dispositions de l'Article
62.2.b) du Code des Hydrocarbures et de suivre la bonne exécution des
opérations qui leur sont confiées;

À de tous autres mandats qui lui sont confiés par le Comité d'Opérations.

2 OT OL
4.3. Opérateur pour le compte de l'Association :
Les Parties conviennent de désigner :

a. Opérateur PIPC pour tous les travaux d'exploration, d'appréciation, de
+ développement et d'exploitation financés par LES SOCIETES seules.

b. Opérateur ETAP pour tous les travaux d'exploration, d'appréciation, de
développement et d'exploitation financés par ETAP seule.

c. Opérateur PIPC pour les travaux de développement financés en commun de
toute Concession dans laquellle ETAP a exercé son option de participation
conformément aux dispositions de l'Article 13 ci-dessous. L'ETAP sera associé à
la réalisation de tout plan de développement selon des conditions et des
modalités qui seront définies entre l'Opérateur et l'ETAP le moment opportun.

d. l'Opérateur PIPC pour les travaux d'exploitation financés en commun de toute
Concession dans laquelle ETAP a exercé son option de participation :

(i) à un taux inférieur à cinquante cinq pour cent (55%) conformément aux
dispositions de l'ARTICLE 3.2 ci-dessus et de l'Article 13 ci-dessous et/ou,

(ii) conformément aux dispositions de l'Article 13.3 ci-dessous.

e. Pour l'exercice du role de l’Opérateur pour les travaux d'exploitation financés en
commun de toute Concession dans laquelle ETAP a exercé son option de
participation à un taux égal à cinquante cinq pour cent (55%) conformément aux

Z dispositions de l'ARTICLE 13 ci-dessous, les Parties opteront pour l'une des
alternatives suivantes :

(i} une société commune ETAP/LES SOCIETES travaillant au prix coûtant ;
(ii) PIPC assumera les responsabilités de l'Opérateur ; Se

(iii) toute autre formule qui pourrait être retenue d'un commun accord entre
l'ETAP et LES SOCIETES. :

Il est entendu que le choix sera dicté par l'optimisation de la valeur potentielle de la

découverte.

Ces alternatives seront étudiées dans l'ordre ci-dessus énoncé. Toute option retenue

par les Parties parmi celles décrites dans le présent paragraphe e.(i) et (ii), entrera

en appplication au plus tard le 1er janvier de l'Année suivant le commencement de la

production; étant entendu que cette date pourra être reportée d'un commun accord

si, à la date convenue, le transfert du rôle d'Opérateur est susceptible de perturber la

bonne marche des opérations d'exploitation.

Sans préjudices aux dispositions du paragraphe d) ci-dessus et dans le cas ou

l'option (i) serait retenue.

Le siège social de ladite société commune sera à Tunis. Elle aura pour objet

d'exercer le rôle d'Opérateur pour chaque découverte, comme stipulé dans le présent

Contrat, pour le développement et l'exploitation des concessions communes issues

du Permis Borj El Khadra Sud.

La société commune sera régie par les principes figurant à l'Accord entre

Actionnaires objet de l'annexe C du présent Contrat. 4 /
f. L'Opérateur est tenu de faire associer des ingénieurs, des techniciens d'ETAP et
de chacune des compagnies composant LES SOCIETES à tous les travaux et
études qui seront réalisés, pour les besoins du Permis et/ou concessions, par lui
ou par des tiers selon des modalités à définir le moment venu.

Durant toute période de validité du Permis, ETAP pourra proposer à l'Opérateur des
candidatures de techniciens et/ou d'ingénieurs en vué de leur affectation auprès de
l'Opérateur, à l'exécution de certains travaux d'exploration. L'Opérateur décidera seul
du lieu de travail et des rémunérations à verser à ce personnel. Tous les coûts
supportés par l'Opérateur seront considérés comme des dépenses remboursables
selon les dispositions de l'Article 14 ci-après.

g. Dans le cas de constitution de la société commune, telle que prévue au présent
Article 4.3 e.(i) la dite société devra faire appel en priorité aux SOCIETES et
ETAP pour l'affectation du personnel. Il est entendu que tous les employés de
chacune des compagnies composant LES SOCIETES et ETAP seront facturés à
ladite société commune selon les mêmes principes et règles.

ETAP et LES SOCIETES définiront, d'un commun accord, les conditions et modalités
d'affectation du personnel d'ETAP et/ou de chacune des compagnies composant
LES SOCIETES à la société commune. Ces conditions sont notamment les
suivantes: ‘

- Le nombre ;
_ - les spécialités ;
< [- les salaires ;
- les périodes d'affectation ;

Etant entendu que lesdites conditions et modalités seront définies en prenant en
considération les conditions économiques les plus efficientes afin d'optimiser ta
valeur potentielle des concessions.

h.. Il est entendu que dans la réalisation de son mandat, l'Opérateur sera remboursé
au coût réel sans bénéfice ni perte.

4.4. Accord d'Opérations :

Un Accord d'Opérations qui fait l'objet de l'Annexe A ci-jointe fait partie intégrante du
présent Contrat.

4.5. Représentation de l'Association :

Chaque Partie assure sa représentation auprès des Administrations et des Pouvoirs
Publics Tunisiens pour toutes affaires concernant ses droits et intérêts propres.

TITRE II
DISPOSITIONS RELATIVES AUX OPERATIONS DE RECHERCHE

2

Article cinq : Définition des Opérations de Recherche

Par opérations de recherche on entend toutes les opérations effectuées à la surface
et dans le sous-sol du Permis et/ou Concessions en vue d'établir l'existence de

gisements d'hydrocarbures. NA / /
5.1. Par opérations de recherche, on entend, sans que la liste ci-dessous soit
limitative:
a.les études et campagnes topographiques, sismiques, géodésiques,
hydrographiques, aéromagnétiques , météorologiques et bathymétriques;

b. les études et campagnes géologiques, d'environnement et géophysiques;

c. les forages, carottages, tests de puits, essais et évaluation des données
provenant de puits d'exploration et d'appréciation;

d. les travaux d'appréciation;

e les travaux, ou études techniques, ou économiques afférents aux opérations
précédentes.

5.2. Dans le cadre d'un programme d'appréciation d'une découverte, l'Opérateur
pourra proposer au Comité d'Opération la réalisation d'un test de longue durée
d'un puits (EARLY PRODUCTION) conformément aux dispositions de l'Article
40.3 du Code des Hydrocarbures.

La production résultant de ce test sera répartie comme suit :

i. 15 % revenant à l'Autorité Concédante au titre de la Redevance et
conformément aux dispositions de l'ARTICLE 40.5 du Code des
Hydrocarbures ;

ii. Le reste de la production après déduction de la Redevance sera alloué aux
< © Parties participant au financement des coûts opératoires reldatifs au test
(directs et indirects).

Les conditions et les modalités de la réalisation d'un test de longue durée (durée des
essais, programme du test, objectifs poursuivis, etc.) seront définies entre les Parties
participant audit test par la conclusion d'un accord lequel accord sera soumis à
l'Autorité Concédande pour approbation conformément aux dispositions de l'Article
40.3 du Code des Hydrocarbures.

Article six: Opérations de Recherche financées par GEOSAT et PIPC seules

6.1. Sauf dispositions contraires du présent Contrat, LES SOCIETES assurent
seules, sur le Permis, le financement des opérations de recherche définies à
l'Article 5 ci-dessus.

6.2. LES SOCIETES sont notamment seules responsables vis-à-vis de l'AUTORITE
CONCEDANTE de l'obligation relative à la réalisation des travaux minima en
application des dispositions des articles 3, 5 et 9 du Cahier des Charges.

6.3. Durant la première période de validité du Permis, LES SOCIETES s'engagent à
réaliser à leur frais et risques le programme des travaux minimum prévu à
l'Article 3 du Cahier des Charges.

6.4. LES SOCIETES sont seules redevables à l'AUTORITE CONCEDANTE du
versement prévu par le Cahier des Charges en cas de non-exécution du
programme minimum des travaux. è
En conséquence, si pour une raison quelconque, LES SOCIETES n'ont pas

réalisé le programme de travaux minimum prévu par le Cahier des Charges, à
la fin d'une période quelconque de validité du Permis, elles sont redevables à

V7. us dj hl
6.5.
6.6.

CT

l'AUTORITE CONCEDANTE du montant découlant de l'application de l'Article
3,5 et 9 du Cahier des Charges.
LES SOCIETES assurent seules le versement du droit fixe relatif à la superficie
du Permis tel que prévu par les dispositions de l'article 101.1.1.du Code des
Hydrocarbures.

-
LES SOCIETES assurent seules le financement des travaux d'appréciation
nécessaires à la reconnaissance de toute structure ayant mis en évidence une
découverte.
LES SOCIETES ne peuvent prétendre à aucun remboursement de la part
d'ETAP au titre du financement des opérations de recherche et d'appréciation
sauf dans le cas prévu à l'Article 14 ci-dessous.

Article sept : Renouvellement du Permis

Après réalisation des travaux minima dans le périmètre couvert par le Permis, au
cours de la période de validité arrivée à échéance et un (1) mois au moins avant la
date limite de dépôt de la demande de premier renouvellement, LES SOCIETES sont
tenues de notifier à ETAP leurs décision relative au renouvellement.

En cas de renouvellement du Permis LES SOCIETES, s'engagent à réaliser, au
cours de la période de renouvellement en question, le programme de travaux minima
tel que prévu dans l'Article 5 et 9 du Cahier des Charges.

Article huit : Participation d'ETAP aux Opérations de Recherche sur le Permis

81:

8.2.

ETAP dispose de la faculté de proposer au Comité d'Opérations un programme
de travaux et de budget dans lequel elle proposera la réalisation d'un (1) forage
par par période de validité du Permis seulement et seulement si l'obligation € de
travaux minimum relative à ladite période a été réalisée. -

a. Dans le cas où le Comité d'Opérations déciderait à l'unanimité la réalisation
du programme proposé par ETAP, le financement de ce programme est
assuré par LES SOCIETES.

b. Dans le cas où l'unanimité du Comité d'Opérations n'aurait pas été obtenue,
ETAP dispose de la faculté de réaliser ce programme, à sa seule charge et à
son seul risque, au titre de travaux supplémentaires selon les dispositions
prévues à l'Article 11 ci-après.

ETAP dispose de la faculté d'entreprendre l'approfondissement d'un puits
d'exploration au-delà de l'objectif etfou la profondeur initialement convenue
entre les Parties.

a. Dans le cas où le Comité d'Opérations déciderait à l'unanimité la réalisation
du programme proposé par ETAP, le financement de ce programme est
assuré par LES SOCIETES .

b. Dans le cas où l'unanimité du Comité d'Opérations n'aurait pas été obtenue,
ETAP dispose de la faculté de réaliser ce programme, à sa seule charge et à
son seul risque, au titre de travaux supplémentaires selon les dispositions

prévues à l'Article 11 ci-après. C4 L L
Article neuf : Opérations de Recherche et d'appréciation sur Concession
Commune

En application des dispositions de l'Article 49.1.deuxième alinéa et l'Article 96.3. du
Code des Hydrocarbures, les dispositions ci-après seront appliquées pour ce qui
concerne les éventuels Travaux de Recherche et d'appréciation réalisés sur
concession commune.

9.1. On entend par opérations de recherche sur concession commune, la réalisation
d'un ou plusieurs forages implantés à l'intérieur de cette Concession, précédés
ou non par des opérations d'exploration définies à l'Article 5 alinéas (a) et (b) ci-
dessus, ayant pour objectif d'évaluer un horizon réservoir différent du réservoir
producteur ou l'horizon réservoir producteur mais sur une structure différente de
la structure en production.

9.2. On entend par opérations d'appréciation sur concession commune, la
réalisation de programmes de travaux comprenant notamment le forage de
puits destinés à vérifier une extension d'une structure en production et/ou
reconnaître un compartiment non foré de cette même structure.

9.3. Les opérations de recherche et/ou d'appréciation sur concession commune,
sont considérées comme des opérations d'exploration normale et l'ensemble
des dispositions du présent Titre leur est applicable notamment leur prise en
charge en totalité par LES SOCIETES.

Dans les quatre vingt dix (90) jours qui suivent la mise en évidence d'un horizon
réservoir différent du réservoir producteur ou un horizon réservoir producteur
mais sur une structure différente de la structure en production ou la confirmation
d'une extension ou la reconnaissance d'un compartiment de cette même
structure à la suite d'opérations réalisées dans le cadre du présent article,
l'Opérateur établit et remet à ETAP un plan de développement complémentaire de
la concession considérée comportant notamment :

À toutes informations sur la productivité des puits, sur les réserves probables
additionnelles ainsi que sur les moyens envisageables pour l'évacuation de
la production récupérable et les coûts correspondants;

À une estimation de la capacité optimum de production, des investissements
et des moyens à mettre en œuvre ainsi que des charges de toutes natures
pour la mise en développement et l'exploitation de la nouvelle découverte
ou de l'extension économiquement exploitable d'une découverte existante.

Dans les soixante (60) jours qui suivent la remise dudit plan de développement
complémentaire, ETAP est tenue de notifier aux SOCIETES sa décision de participer
ou non à-ce développement complémentaire avec un taux de participation égal à
celui qu'elle détient dans la concession considérée.

Dans le cas où ETAP déciderait de participer au développement complémentaire de
la concession considérée, la quote-part d'ETAP des dépenses d'exploration et/ou
d'appréciation réalisées par LES SOCIETES seules, conformément aux dispositions
du présent Article, sera incorporée dans les dépenses de recherche imputables à la
concession considérée et sera remboursée par ETAP selon les dispositions de
l'Article 14 ci-après.

Dans le cas où ETAP déciderait de ne pas participer au développement
complémentaire de la concession considérée, lesdites dépenses, d'exp, . et/ou

RE TA

fÈ
d'appréciation demeurent proportionnellement inscrites intégralement dans les
comptes de chaque compagnie composant LES SOCIETES et ne donnent lieu à
aucun remboursement de la part d'ETAP.

l'est entendu que dans ce dernier cas :

À l'ETAP ne bénéficie pas de sa part dans la production additionnelle provenant
dudit développement complémentaire de la concéssion considérée;

A toutes les dépenses de quelque nature que ce soit, relatives au développement
complémentaire et des coûts d'exploitation additionnels de la concession
considérée seront à la charge des SOCIETES.

Article dix : Cas d'une Découverte Potentiellement Exploitable

Lorsque les opérations de recherche conduisent à une Découverte Potentiellement
Exploitable, tel que défini à l'article 40.2 du Code des Hydrocarbures, l'Opérateur,
dans les cent vingt (120) jours qui suivent la fin des essais de production, remet à
ETAP un rapport d'appréciation de la découverte considérée.

Ce rapport comporte :
+ les résultats techniques afférents au forage et au gisement découvert,
+ une estimation des réserves et de la capacité de production,

+ un programme d'appréciation de la découverte considérée tel que prévu à
l'Article 40.1 du Code des Hydrocarbures.

= + une préétude technique et économique de faisabilité de développement;
+ une estimation des coûts d'exploration encourus.
Article onze : Travaux Supplémentaires

On entend par travaux supplémentaires, la réalisation d'un forage nr
précédés ou non par des opérations de recherche définis à l'Article 5 alinéas (a) et
(b) ci-dessus, ainsi que l'approfondissement d'un puits d'exploration financé par
ETAP seule, en application des dispositions des paragraphes 8.1. b et/ou 8.2.b ci-
dessus.

11.1. Dans le cas où ces travaux supplémentaires ne conduiraient à aucune
découverte, les immobilisations correspondantes demeurent inscrites intégralement
dans les comptes d'ETAP et ne donnent lieu à aucun remboursement de la part des
SOCIETES.

11.2. Dans le cas où ces travaux supplémentaires conduisent à une Découverte
Potentiellement Exploitable ou à une Découverte Economiquement Exploitable,
ETAP est tenue d'établir et de remettre aux SOCIETES, dans les cent vingt (120)
jours suivant la mise en évidence de la découverte en question, un rapport
d'évaluation.

Si dans les quatre vingt dix (90) jours qui suivent la remise par ETAP aux SOCIETES
du rapport en cause, celles-ci notifient leur décision de participer aux opérations
ultérieures d'appréciation et/ou de développement de la découverte à laquelle ont
conduit les travaux supplémentaires, elles sont tenues :

a. d'acquérir immédiatement auprès d'ETAP quarante cinq pour cent (45%) ou tout
autre pourcentage qui découlerait des dispositions de l'Article 3.2 ci-dessus, des
immobilisations relatives à ces travaux supplémentaires et de lui ré le montant

or sndoennennt eT
correspondant dans les 60 jours suivant la réception par l'Opérateur agissant pour
le compte des SOCIETES de la facture. Il est entendu que ledit paiement sera
effectué sous réserve d'une mission d'audit qui pourra etre réalisée par
l'Opérateur agissant pour le compte des SOCIETES ;

b.'de financer seules et sans pouvoir prétendre à un quelconque nt de
la part d'ETAP à ce titre, les travaux ultérieurs sur la découverte considérée
jusqu'à ce que le montant de ceux-ci atteigne soixante quinze pour cent (75%) du
montant total des travaux supplémentaires réalisés par ETAP et relatifs à ladite
découverte ;

c. et enfin de verser à ETAP, sur les quarante cinq pour cent (45%) ou sur tout autre
pourcentage qui découlerait des dispositions de l'Article 3.2 ci-dessus,
d'hydrocarbures bruts constituant sa part de production du gisement considéré, un
montant égal à soixante quinze pour cent (75%) du coût total des travaux
supplémentaires réalisés par ETAP et relatifs à la découverte en question.

Le paiement dudit montant s'effectuera par LES SOCIETES selon les mêmes termes
et conditions stipulées aux paragraphes 2 et 3 de l'Article 14 du présent Contrat.

Au-delà du montant indiqué au paragraphe (c) ci-dessus, le financement des
opérations ultérieures, sera assuré conformément aux dispositions du présent que
et du Titre Il!, et du Titre IV ci-dessous.

Si LES SOCIETES notifient leur décision de ne pas participer aux opérations
ultérieures d'appréciation et/ou de développement sur la découverte à laquelle ont
conduit les opérations supplémentaires, elles ne sont pas tenue à aucun des
versements prévus aux paragraphes (a), (b) et (c) ci-dessus.

TITRE Ill De

DISPOSITIONS RELATIVES AUX OPERATIONS
D'EXPLOITATION

Article douze : Définition des opérations de développement:

On entend par opérations de développement tous les travaux, études et opérations
effectués sur un gisement, après que la notification de développement qui
accompagne la demande de Concession ait été déposée, en vue de réaliser toutes
les installations et tous les équipements nécessaires à l'extraction, la séparation, le
stockage, le transport et le chargement de la production, le traitement destiné à
rendre les hydrocarbures marchands, notamment la liquéfaction des hydrocarbures
gazeux, y compris toutes les opérations annexes, en particulier celles nécessaires au
maintien de pression, à la récupération primaire, secondaire et tertiaire desdites
substances.

Article treize : Développement d'une Découverte Economiquement Exploitable

13.1. L'Opérateur établit et remet à ETAP un rapport technique et économique qui
servira de plan de développement tel que 74 l'Article 47 du Code des

Hydrocarbures. : / /

À

12
13.2. Dans les quatre vingt (80) jours qui suivent la remise de ce rapport, ETAP est
tenue de notifier aux SOCIETES sa décision de participer ou non au développement
du gisement considéré et de préciser, jusqu'à un maximum de cinquante cinq pour
cent (55%), son niveau de participation le cas échéant.

a. Dans le cas où ETAP déciderait de ne pas participer au développement et à
l'exploitation de la Découverte Economiquement- Exploitable, LES SOCIETES
déposeront seules une demande de Concession et notifieront le développement
du gisement considéré conformément au Code des Hydrocarbures et à la
Convention Particulière.

Dans ce cas, LES SOCIETES entreprendront les travaux de développement et
d'exploitation de la Découverte Economiquement Exploitable et réaliseront lesdits
travaux à leur seul coût et à leur seul bénéfice.

b. Dans le cas où ETAP déciderait de participer au développement et à
l'exploitation de la Découverte Economiquement Exploitable, LES SOCIETES et
ETAP déposeront ensemble une demande de Concession et notifieront le
développement du gisement considéré conformément au Code des
Hydrocarbures et à la Convention. Le financement des opérations de
développement et d'exploitation, sera assuré par les Parties au prorata de leur
pourcentage de participation dans la Concession à partir de la date de
notification de développement.

13.3. Nonobstant les dispositions du paragraphe 13.2 (a) ci-dessus, ETAP pourra
Participer au développement du gisement considéré en notifiant sa décision au plus
tard :

(i} douze (12) mois s’il s'agit d'une découverte d'Hydrocarbures liquides et

(ii) dix huit (18) mois s’il s’agit d'une découverte d'Hydrocarbures gazeux, après
la date de la notification du développement par LES SOCIETES susvisée à
l'Article 13.2. a), moyennant l'acquisition par elle auprès des SOCIETES de
cinquante cinq pour cent (55%) ou un taux inférieur à cinquante cinq pour
cent (55%) si ETAP fait prévaloir son option décrite à l'Article 3.2 ci-dessus
des immobilisations de développement réalisées par LES SOCIETES sur
ledit gisement à partir de la date de dépôt de la demande de Concession à
leur coût réel plus les intérêts calculés sur la base du taux annuel du London
Interbank Offered Rate (LIBOR) majoré de trois (3) points à compter de la
date de paiement effectif par LES SOCIETES des coûts de ces
immobilisations.

13.4. ETAP consacre chaque année à l'acquisition de ces immobilisations et à
concurrence de leur valeur, trente pour cent (30%) de sa quote part des
hydrocarbures provenant du gisement considéré évalué au prix de vente normal tel
que défini par le Code des Hydrocarburs et l'article 53 du Cahier des Charges et
l'article 73 du Code des Hydrocarbures. Les sommes à régler aux SOCIETES à ce
titre sont payées en Dollars des Etats Unis (US$) lors de chaque échéance
trimestrielle, la première se situant le dernier jour du mois suivant le trimestre durant
lequel la mise en production du gisement considéré a eu lieu.

Toutefois, lorsque le gisement s'épuise avec arrêt de production, les sommes
restantes seront remboursées dans les soixante (50) jours suivant ledit arrêt de

production. : 1 À / :
il est entendu qu'ETAP commencera à bénéficier de sa part dans la production à
partir de la date de sa notification de participer. Les dépenses d'exploration et
d'appréciation dans ce cas, sont régies par les dispositions de l'Article 14 ci-après.

Article quatorze : Cession d'immobilisation de recherches

14.1. Dans le cas où ETAP déciderait de participer au développement de la
Découverte Economiquement Exploitable, elle est ténue d'acquérir cinquante cinq
pour cent (55%) ou un taux inférieur à cinquante cinq pour cent (55%) si ETAP fait
prévaloir son option décrite à l'Article 3.2 ci-dessus des immobilisations réalisées
initialement par LES SOCIETES à leur seule charge et à leur seul risque et non
encore amorties par elles à la date de notification de la participation d'ETAP.

Les dépenses concernées sont la somme des dépenses d'exploration, d'appréciation
ainsi que des dépenses de développement relatives à la préparation du plan de
développement du gisement considéré visé à l'Article 13.1 et 13.2 ci-dessus
réalisées par LES SOCIETES seules dans l'intervalle suivant :

a. s'il s'agit de la première Découverte Economiquement Exploitable développée
en commun, l'intervalle compris entre la date d'institution du Permis et la date
du dépôt de la demande de Concession considéré.

b. s'il s'agit d'une autre concession, l'intervalle compris entre la date de dépôt de la
demande de concession précédente et la date du dépôt de la demande de la
concession considéré.

44.2. ETAP consacre chaque année à l'acquisition desdites immobilisations, et à
concurrence de leur valeur, trente pour cent (30%) de ses cinquante cinq pour cent
(55%) ou un taux inférieur à cinquante cinq pour cent (55%) si ETAP fait prévaloir
son option décrite à l'Article 3.2 ci-dessus, d'hydrocarbures liquides ou gazeux
représentant sa part de production du gisement considéré, évalué au prix de vente
normal tel que défini à l'Article 56 du Cahier des Charges. Durant la cinquième année
de la production et s’il s'avère que l'application dudit taux de trente pour cent (30%)
est insuffisant pour un remboursement de la quote-part de l'ETAP des dépenses
corespondant auxdites immobilisations dans les cinq (5) ans suivant la date de mise
en production du gisement considéré, ETAP et LES SOCIETES conviendront soit
d'augmenter annuellement à compter de la sixième année ledit taux de trente pour
cent (30%) par palier de 5% sans toutefois dépasser un maximum de 50% soit de
fixer toute autre modalité permettant d'accélérer le rythme de remboursement.

Toutefois, lorsque le gisement s'épuise avec arrêt de production, les sommes
restantes pourront, soit être transférées sur d'autres découvertes issues du même
Permis pour être remboursées au cas où ETAP participe au développement de ces
autres découvertes, soit à la demande des SOCIETES transférées des comptes
d'ETAP aux comptes des SOCIETES. Dans ce dernier cas, ETAP est déliée de
l'obligation du remboursement de tout reliquat.

14.3. Les sommes à régler aux SOCIETES au titre des paragraphes ci-dessus sont
payées en Dollars des Etats-Unis conformément aux dispositions de l'Article 4 de
l'Accord Comptable annexé au Contrat d'Association.

Article quinze : Immobilisations

15.1. Les immobilisations et autres biens acquis en commun tels que toutes données
techniques, puits, installations, équipements, matériels sont la propriété indivise des

Fo een aie
Chacune d'elles les porte dans sa comptabilité en proportion de son pourcentage de
participation effectif au financement desdites immobilisations et actifs, conformément
aux dispositions de la Convention Particulière et à la législation applicable en la
matière. -

15.2. Toutes les dépenses effectuées et réalisées sur le Permis et les Concessions
d'exploitation qui en seraient issues par une Partie seule et qui n'auraient pas fait
l'objet de cession à l'autre Partie, seront allouées à cette Partie conformément aux
dispositions de la Convention Particulière et à la législation applicable en la matière.

Article seize : Accord comptable

Un accord comptable qui explicite les dispositions du fonctionnement financier et
comptable de l'Association est annexé au présent Contrat (Annexe B).

Article dix-sept : Définition des opérations d'exploitation

On entend par opérations d'exploitation toutes les opérations relatives à l'extraction,
la séparation, le stockage, le transport et le chargement d'hydrocarbures, ainsi que
toutes opérations pouvant s'y rattacher.

Article dix-huit : Financement des opérations d'exploitation

Les dépenses correspondant aux opérations d'exploitation définies à l'Article 17 ci-
dessus sont supportées, pour un gisement exploité en commun, par les Parties au
prorata de leur pourcentage de participation dans la concession d'exploitation
considérée.

Article dix-neuf : Redevance - Impôts et Taxes

Il'est rappelé que le présent Contrat n'a pas pour effet de créer entre ies Parties une
société dotée de la personnalité juridique et que chaque Partie sera redevable
individuellement et non conjointement des taxes, impôts et redevances ‘qui
s'attachent à la concession d'exploitation et à sa part de production des Concessions
exploitées en commun.

Les dépenses de recherche, d'appréciation, de développement et d'exploitation sont
imputées, pour les besoins de l'impôt sur les bénéfices, à chaque Partie au prorata
de sa contribution au financement et à la prise en charge de ces frais.

Article vingt : Programme de production

Le Comité d'Opérations arrête, après examen des propositions de l'Opérateur, le
programme de production pour chaque année et se prononce sur ses révisions
éventuelles en cours d'année.

Article vingt et un : Droit à la production et enlèvement d'hydrocarbures
liquides

21.1. Droit d'enlèvement :

Chaque Partie dispose du droit sur les réserves et la production d'hydrocarbures,
extraits d'une concession exploitée en commun, défini au paragraphe 3.3 de l'Article
3 ci-dessus. &

Il en résulte pour chaque Partie le droit de recevoir en nature et de disposer

librement et séparément d'une part de production égale à son pourcentage de

participation dans la Concession. Il en résulte, aussi pour chaque Partie, une

obligation de procéder à l'enlèvement de sa part de production dans les délais et les
15

+ 12
conditions compatibles avec une saine exploitation de la concession et usage du
terminal.

21.2. Programme de production et d'enlèvement :

Les conditions et les modalités de la programmation et d'enlèvement de la production
seront définis d'un commun accord par les Parties dans le semestre précédant la
mise en production d'un gisement et ce conformément aux dispositions de l'Article 7
de l'Accord d'Opérations constituant l'Annexe A au présent Contrat.

TITRE IV

DISPOSITIONS APPLICABLES AUX OPERATIONS D'ABANDON
ET DE REMISE EN ETAT DES SITES DE RECHERCHE
ET D'EXPLOITATION

Article vingt deux : Opérations d'abandon du Permis de Recherche

Outre les travaux d'abandon et de remise en état des sites de recherche intervenant
à_la fin de la réalisation des travaux de Recherche exécutés en application des
dispositions du Code des Hydrocarbures et du Cahier des Charges annexés à la
Convention, et à l'expiration du Permis de Recherche soit à l’occasion de tout
renouvellement soit au terme de la dernière période de validité, soit en cas de
renonciation ou d'annulation, les SOCIETES seront tenues de remettre en l'état initial
les surfaces rendues de telle manière qu'aucun préjudice ne soit porté, à court ou”à
long terme, à la sécurité des tiers, à l'environnement et aux ressources et ce
conformément à la législation en vigueur.

Les coûts relatifs aux opérations d'abandon et de remise en état des sites de
recherche sont à la charge des SOCIETES.

Toutefois, dans le cas des dispositions de l'article 11.1., pour les opérations de
recherche, réalisées par ETAP en application des dispositions des articles 8.1.b. et
8.2.b. ci-dessus, le financement des travaux d'abandon et de remise en état des sites
de recherche, sera assuré par ETAP.

Article vingt trois : Opération d'abandon d'une Concession

Conformément aux dispositions du Code des Hydrocarbures, au cas où les Parties
envisageraient de mettre fin à leurs activités d'exploitation d'une concession
commune, elles seront tenues de remettre en l'état initial les surfaces rendues et/ou
les sites d'exploitation abandonnés. A cet effet, l'Opérateur soumettra au Comité
d'Opérations un plan d'abandon décrivant les actions à entreprendre, notamment le
démantèlement et l'enlèvement des installations situées en milieu marin ainsi que les
coûts y afférents.

Le plan d'abandon sera soumis, par les Parties, à l'approbation de l'AUTORITE

CONCEDANTE, il sera réalisé par l'Opérateur. A /

16
Le financement des opérations d'abandon sera assuré par les Parties au prorata du
pourcentage de leur participation dans la Concession considérée.

A moins qu'il ne soit autrement agrée entre les Co-Titulaires de la Concession
considérée, chaque Partie sera responsable individuellement et non conjointement
pour honorer ses obligations découlant des appels de fonds émis par l'Opérateur
pour faire face aux dépenses d'abandon et de remise-en état des sites d'exploitation
de ladite Concession et ce conformément aux dispositions du TITRE VII, Chapitre premier,
Section V du Code des Hydrocarbures.

TITRE V

DISPOSITIONS DIVERSES

Article vingt quatre : Responsabilité et assurances
24.1. Personnel :

Hormis le cas de force majeure, chaque Partie supporte la charge des accidents qui
peuvent survenir dans l'exercice des activités prévues par le présent Contrat, ‘au
personnel qu'elle emploie ou utilise directement ou indirectement et ce quelque soit
la Partie auteur de l'accident.

En conséquence, chacune des Parties renonce à tout recours contre l'autre pour tout
dommage causé à ce personnel, sous réserves des droits des intéressés ou de leurs
ayants-droit et de ceux de la Caisse Nationale de Sécurité Sociale ou de tout
organisme similaire. Le

24.2. Opérations financées conjointement :

a. Chaque Partie est responsable, au prorata de son pourcentage de participation,
des opérations financées conjointement dans le cadre du présent Contrat et, par
voie de conséquence, les Parties renoncent à tout recours entre elles, sauf en
cas de faute lourde de l'une d'elles.

b. Sauf en cas de faute lourde d'une Partie, chaque Partie supporte au prorata de
son pourcentage de participation :

+ les pertes et dommages directs et/ou indirects subis par les biens
spécifiquement utilisés pour les opérations financées conjointement dans le
cadre du présent Contrat et non couverts par des polices d'assurance
souscrites pour compte commun,

+ les conséquences financières directes et/ou indirectes des dommages causés
aux tiers au cours des opérations financées conjointement dans le cadre du
présent Contrat et non couvertes par des polices d'assurance souscrites pour
compte commun. 4

c. Le Comité d'Opérations décide, sur proposition de l'Opérateur de l'Association,
des risques qu'il désire assurer pour compte commun des Parties au titre des
opérations financées conjointement.

Ladite proposition devra être la plus complète possible afin de prévoir la
couverture du maximum des risques générale Fa assurés dans l'industrie

s 7
Pétrolière. Les assurances que le Comité d'Opérations décide de prendre sont
souscrites au nom et pour le compte des Parties qui supportent les primes
correspondantes en fonction de leur pourcentage de participation.

De même, les indemnités versées par les compagnies d'assurances en cas de
* sinistre sont réparties entre les Parties au prorata de leur pourcentage de

participation, à moins qu'il ne soit convenu, d'un commun accord, que ces

indemnités serviront à remplacer les équipements perdus ou endommagés.

Au cas où le Comité d'Opérations déciderait que les Co-Titulaires seront assurés
séparément, ces derniers essaieront, dans la mesure du possible, d'adopter les
mêmes limites et types de garantie et d'obtenir de leurs assureurs la renonciation
à recours, conformément à l'Article 24.4.

En cas d'assurance séparée de leur quote-part, les Co-Titulaires s'échangeront
leurs certificats d'assurance signés par un représentant de la compagnie
d'assurance résidente en Tunisie avec détails des couvertures, limites et
franchises.

d. Chaque Partie est libre de souscrire à son propre compte et pour son propre
bénéfice toute assurance complémentaire qu'elle juge utile pour couvrir les
charges et responsabilités qui lui incombent au-delà de celles qui sont couvertes
par les assurances souscrites pour compte commun sur décision du Comité
d'Opérations comme prévu au paragraphe (c) ci-dessus.

e.. L'Opérateur devra prendre toutes mesures pour s'assurer que tous les
<  vontractants (y compris les sous-contractants) effectuant des travaux financés en
commun ou des propriétés communes soient correctement assurées en
conformité avec les lois et règlements en vigueur et obtenir de leurs assureurs la
renonciation au recours à l'encontre des Parties. «

24.3. Opérations financées par une seule Partie :

a. Lorsqu'une Partie assure seule le financement d'une opération, elle supporte toute

‘la responsabilité de cette opération; étant néanmoins précisé que, sauf en cas de

faute lourde de cette Partie, chaque Partie reste responsable de son personnel
conformément aux dispositions du paragraphe 24.1 ci-dessus.

b. Chaque Partie est libre de souscrire à son propre compte et pour son propre
bénéfice toute assurance qu'elle juge utile pour couvrir ses responsabilités au titre
des opérations qu'elle finance seule.

24.4. Renonciation au recours :

Les Parties renoncent à tout recours entre elles et elles s'engagent à obtenir de leurs
propres assureurs, pareille renonciation à recours.

Article vingt cinq : Informations à caractère confidentiel

Les études et informations recueillies lors des opérations réalisées au titre du présent
Contrat sont propriété indivise des Parties;

Chaque Partie a accès à l'ensemble des informations recueillies par les Parties ou
par l'Opérateur dans le cadre des opérations afférentes au présent Contrat. ù

7
A l'exception des renseignements statistiques courants, aucune des Parties ne peut
communiquer à un tiers toutes informations tels que rapports sismiques, données
techniques, etc. concernant le Permis et les Concessions qui en sont issues et
relatives aux opérations réalisées dans le cadre du présent Contrat, avant d'avoir
obtenu l'accord préalable de l'autre Partie. Un tel accord ne devra pas être refusé de

manière déraisonnable. .

Il est toutefois précisé que cette disposition ne fait pas obstacle à la communication
des informations aux Autorités Tunisiennes, à tout tiers habilité par la loi à recueillir
de telles informations, à des sociétés ou organismes affiliés ainsi qu'aux tierces
parties avec lesquelles l'une des Parties, de bonne foi, mène des négociations de
financement. Ces tierces parties sont également tenues de garder ces informations
confidentielles.

Toute publication de presse relative aux résultats des opérations menées dans le
cadre du présent Contrat fait l'objet d'une concertation préalable entre les Parties et
après consultation de l'AUTORITE CONCEDANTE.

Article vingt six : Force majeure

26.1. Aucune des Parties, dans l'exercice de ses droits et obligations découlant du
présent Contrat, n'est responsable des pertes ou dommages relevant de tout GE
ou manquement résultant d'un cas de force majeure.

Est considéré comme cas de force majeure tout élément extérieur présentant un
caractère à la fois imprévisible et irrésistible pour la Partie affectée, l'empêchant
d'exécuter tout ou partie des obligations mises à sa charge par la Convention
Particulière.

Ne sont pas considérés comme cas de force majeure, le fait du personnel des
Parties ainsi que les phénomènes naturels dont l'intensité est habituelle au pays. - Z

26.2. Les obligations d'une Partie défaillante du fait de la survenance d'un cas de
force majeure sont suspendues, dans la mesure où la force majeure les affecte,
jusqu'à disparition des effets de celle-ci et ce, sous les conditions suivantes:

a. La Partie défaillante doit notifier, à bref délai, à l'autre Partie la survenance d'un
cas de force majeure; elle doit s'efforcer d'en surmonter les effets dans la mesure
de ses possibilités.

b. Au cas où les effets d'un cas de force majeure, par leur nature ou leur durée,
seraient tels qu'ils risqueraient de bouleverser l'économie générale du présent
Contrat, les Parties se concerteraient alors pour donner à la situation ainsi créée
toutes les suites qui leur sembleraient opportunes.

26.3. En aucun cas, la force majeure ne pourra être invoquée dans les cas des
incapacités d'effectuer des paiements.

26.4. Au cas où surviendrait un cas de force majeure ou un événement qui
constituerait un cas de force majeure, les obligations du présent Contrat, affectées
par la force majeure, seront prorogées automatiquement d'une durée égale au retard
entraîné par la survenance du cas de force majeure.

26.5. Si, par suite de cas de force majeure, l'une ou l'autre des Parties ne pouvait
exécuter ses obligations telles que prévues aux termes du présent Contrat pendant
une période de six (6) mois, les Parties se rencontreront dans les plus brefs délais
pour examiner les incidences contractuelles et la dv did des obligations

à cas gd
respectives. Au cas où les Parties ne pourraient se mettre d'accord, les
conséquences relatives audit cas de force majeure seront portées à l'appréciation de
l'arbitrage tel que prévu à l'Article 29 ci-après.

Article vingt sept : Résiliation

271. Chaque Partie peut résilier le Contrat si l'autre Partie n'exécute pas l'une des
obligations que le présent Contrat met à sa chargé, sous réserve que la Partie
défaillante ait, au préalable, reçu une mise en demeure écrite dûment motivée
concernant la défaillance constatée et que la Partie défaillante n'y remédie pas dans
un délai de quatre-vingt-dix (90) jours à compter de la date de réception de la mise
en demeure.

27.2. LES SOCIETES peuvent résilier le présent Contrat si, dans un délai de six mois
(6) à compter de la date de sa signature, une Convention Particulière relative au
Permis ne sera pas signée entre l'Etat Tunisien et les Parties et que le Permis n'est
pas attribué à l'Association.

27.3. En cas de résiliation du présent Contrat, les immobilisations et autres actifs et
propriétés indivises seront répartis entre les Parties au prorata de leur poemes
de participation dans la création de ces actifs.

Article vingt huit : Règlement des litiges d'ordre technique

Tout litige d'ordre technique survenant au sein du Comité d'Opérations et qui ne
pourrait être réglé par accord entre les Parties dans un délai raisonnable, peut, à la
demande de l'une d'elles, être soumis à la décision d'un expert désigné d'un commun
accord. A défaut d'accord sur cette désignation dans les trente (30) jours qui suivent
la demande d'une des Parties de recourir à l'expertise, la Partie la plus diligente peut
avoir recours au Centre International d'Expertise de la Chambre de Commerce
Internationale conformément au règlement d'expertise technique de celle-ci. Sauf
accord des Parties, l'expert désigné par ce Centre, qui devra s'exprimer en français
et en anglais, devra être d'une nationalité différente des Parties. Les Parties
s'engagent à accepter la décision de l'expert. Les frais d'expertise seront supportés à
parts égales par les Parties au litige.

Article vingt neuf : Arbitrage

Tout différend découlant du présent Contrat, relatif à son exécution ou à son
interprétation et qui ne pourrait être réglé à l'amiable entre les Parties, sera soumis à
l'arbitrage conformément aux dispositions du présent Article.

Le différend sera tranché définitivement par arbitrage conformément au Règlement
d'Arbitrage de la Chambre de Commerce Internationale tel que précisé ci-dessous.

Le litige sera soumis à un tribunal arbitral constitué de trois (3) arbitres nommés
conformément à ce Règlement. Le président du tribunal arbitral devra être d'une
nationalité différente des Parties au litige.

La sentence arbitrale sera définitive, exécutoire, non susceptible d'appel et pourra

être revêtue de l'exequatur par tout tribunal compétent. .

20
Article trente : Cessions de participation

Chaque Partie peut librement, sans que l'autre Partie dispose d'un droit de
préemption, céder tout ou partie de ses droits et obligations découlant du présent
Contrat :

À à une société ou organisme affilié tels que définis à l'Article 1 du présent
Contrat,

A à tout tiers sous réserve de l'autorisation donnée par l'AUTORITE
CONCEDANTE conformément aux dispositions du Code des Hydrocarbures.
Toutefois, le cédant restera conjointement et solidairement responsable de
toutes les obligations de son cessionnaire aux termes du présent Contrat,
jusqu'à ce que ce cessionnaire devienne Partie à la Convention Particulière.

Toutefois en cas de cession par une Partie, autre qu'ETAP, de son taux de
participation dans une concession d'exploitation à une tièrce partie non affiliée,
l'ETAP bénéficie dans le cadre de l'article 55.4 du Code des Hydrocarbures d'un droit
de préemption.

De même, en cas de cession par ETAP de son taux de participation dans une
Concession d'Exploitation à une tièrce partie non affiliée, LES SOCIETES
bénéficieront également d’un droit de préemption dans des conditions analogues à
celles stipulées dans l'Article 55.4 du Code des Hydrocarbures.

Article trente et un : Modification du Contrat
Les dispositions du présent Contrat ne peuvent être amendées que par avenant
conclu entre les Parties et approuvé par l'AUTORITE CONCEDANTE.

Article trente deux : Entrée en vigueur et durée du Contrat Ke

32.1. Le présent Contrat est conclu dans le cadre de la Convention Particulière
relative au Permis; il prendra effet à la date de signature de celle-ci.

32.2. Sauf les cas de résiliations prévus à l'Article 27 ci-dessus, les effets du présent
Contrat se prolongeront tant que les Parties détiennent en commun un titre
d'hydrocarbures découlant du Permis, et que tous les comptes entre les Parties n'ont
pas été définitivement apurés.

Article trente trois : Notifications

Toutes notifications pour les besoins du présent Contrat sont faites par porteur, par
écrit (courrier express avion, port payé) ou par messages télégraphiques par l'une
des Parties à l'autre, aux adresses suivantes :
ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES
27 bis, Avenue Khéreddine Pacha - 1002 Tunis-Belvédère, TUNISIE.
A l'attention de Monsieur Taieb EL KAMEL, Président Directeur Général
+
GEOSAT TECHNOLOGY LIMITED
LeobersdorferstraRe 42. A-2560 Bermdorf-Austria.
A l'attention de Monsieur Micheal MUMELTER, Président / /
PASCAL INTERNATIONAL PETROLEUM COMPANY

2035 W. Highway 192, Suite 103, P.O.Box 112, London, KY 40743,
A l'attention de Monsieur Dr. Spyrido Armenis, Président

En cas de changement d'adresse d'une des Parties, la Partie concernée devra le
notifier aux autres Parties. E

Fait à Tunis, le 2.0. AUIL..2005.

en cinq (5) exemplaires originaux

Pour l'ENTREPRISE TUNISIENNE Pour GEOSAT TECHNOLOGY LIMITED
d'ACTIVITES PETROLIERES
Taieb ELKAMEL L MichsÂ M PA
. Président Direvteur Gériéral Prési A

PASCAL INTERNATIONAL PETROLEUM COMPANY
Ads ef

 Spyrido Armenis

Président

Enregistré à la Recette des Finances
Rue d'Angletère-Tunis

ACCORD D'OPERATIONS RELATIF A LA RECHERCHE
ET A L'EXPLOITATION
ACCORD D'OPERATIONS RELATIF À LA RECHERCHE
ET A L'EXPLOITATION

Entre les soussignés :

L'Entreprise Tunisienne d'Activités Pétrolière, ci-après dénommée “ETAP”
établissement public à caractère industriel et commercial dont le siège est à Tunis 27 -
bis, Avenue Khéreddine Pacha, 1002 Tunis Belvédère, représentée par son
Président Directeur Général, Monsieur Taieb EL KAMEL

D'une part

Et,

Pascal International Petroleum Company, (ci-après dénommée «PIPC»), société
établie et régie selon les lois de l'Etat Oklahoma ayant son siège social à 2035 W.
Highway 192, Suite 103, P.O.Box 112, London, KY 40743, USA, élisant domicile à
Tunis. 17, rue Ahmed Khereddine, 2070 La Marsa/Tunis , représentée par son
Président, Monsieur Spyrido Armenis, dûment mandaté pour signer ce Contrat
d'Association , L

Er

Geosat Technology Limited, (ci-après dénommée « GEOSAT »), société établie et
régie selon les lois de l'Etat Autriche ayant son siège social à LeobersdorferstraRe
42, A-2560 Berndorf-Autriche, élisant domicile à Tunis 17, rue Ahmed Khereddine,
2070. La Marsa - Tunisie, représentée par son Président, Monsieur Michael
MUMELTER, dûment mandaté pour signer ce Contrat d'Association. de.

D'autre part
Ilest préalablement exposé ce qui suit :

Dans le cadre du Contrat d'Association auquel est annexé le présent Accord
d'Opérations “Accord”, ETAP, PIPC et GEOSAT désirent par le présent Accord
d'Opérations définir les modalités et conditions de la conduite des opérations dans le
Permis dit "Permis Borj El Khadra Sud" et des Concessions qui en seraient issues.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :

Article premier : Définitions

Aux fins de l'application du présent accord les termes et expressions qui y sont
utilisés ont ja signification suivante:

1.1. Contrat : signifie le Contrat d'Association conclu entre ETAP, PIPC et GEOSAT
1.2. Hydrocarbures : désigne les Hydrocarbures liquides et gazeux tels que définies
à l'article 2 (e), (f) et (g) du Code des Hydrocarbures.

1.3. Taux de participation : désigne dans le présent Accord relatif au Permis et aux
Concessions d'exploitation qui en seraient issues, la quote-part pour chacune des
Parties des droits dont elle bénéficie et des obligations qui lui incombent.

lu
Article deux : Date d'entrée en vigueur et durée de l'Accord

Le présent Accord entre en vigueur à la date de prise d'effet du Contrat; il restera en

vigueur jusqu'à l'expiration du Permis de recherche et ou éventuellement des
concessions en découlant et jusqu'à ce que tous les comptes aient été définitivement
apurés entre les Parties.

Article trois : Objet de l'Accord

Cet Accord a pour objet d'établir les conditions suivant lesquelles les Parties
entendent conduire les opérations de recherche et d'exploitation des Hydrocarbures
et de déterminer les droits, devoirs, obligations et intérêts respectifs des Parties se
rapportant à ces opérations.

Article quatre : Opérateur

41. L'Opérateur désigné conformément à l'Article 4 paragraphe 3 du Contrat
d'Association consent à agir en tant que tel conformément aux termes et conditions
du présent Accord lesquels s'appliqueront également à tout Opérateur qui pourrait
être nommé ultérieurement.

4.2. L'Opérateur aura la charge et la direction des opérations qui lui seront confiées
en vertu du présent Accord.

4.3. Sous le contrôle du Comité d'Opérations et dans le cadre et en application des
dispositions de l'Article 4 du Contrat d'Association, l'Opérateur détermine le nombre
d'employés, leur choix, leur horaire de travail et leur rémunération. Il fixe également
les conditions auxquelles, le cas échéant, les contrats de sous-traitance peuvent être
établis.

4.4. L'Opérateur devra conduire ces opérations diligemment et selon les pratiques de
l'industrie pétrolière internationale et se conformer aux dispositions de la Convention
Particulière, des lois en vigueur du Contrat et du présent Accord et des décisions et
instructions du Comité d'Opérations. Sauf en cas de mauvaise foi ou de faute lourde,
l'Opérateur ne sera pas tenu responsable de ses actes ou omissions dans l'exécution
de son mandat ou tenu pour une quelconque inaptitude à produire des
Hydrocarbures, pour perte de production, pertes ou profits ou toute autre
conséquence résultant de la perte ou du dommage.

4.5. L'Opérateur prendra, pour le compte commun des Parties et à leur frais
proportionnellement à leurs pourcentages d'intérêts, les assurances prescrites par la
loi ainsi que toute autre assurance que le Comité d'Opérations jugera utile de
souscrire sans préjudice du droit pour chacune des Parties de s'assurer elle-même.

+

4.6. L'Opérateur préparera pour le compte de chacune des Parties les documents qui
seront exigés par le Comité d'Opérations notamment :

A les rapports journaliers d'avancement de forages, les diagrammes électriques,
les diagrammes d'analyse de boue et autres études de puits, les
enregistrements sismiques, cartes et interprétations;

A les rapports mensuelé précisant la quantité de Pétrole produite au cours du
mois ainsi que les quantités d'hydrocarbures perdues, brûlées. ou
consommées, de même que la quantité d'hydrocarbures livrée à chaque Partie

et à l'AUTORITE CONCEDANTE. T4 / h
N se
L'Opérateur fournira également au Ministère chargé des hydrocarbures les
documents, échantillons et autres données prévues par la Convention Particulière.

4.7. L'Opérateur peut démissionner de son poste à tout moment sous réserve d'en
aviser les Parties six (6) mois à l'avance. Dans ce cas, les coûts relatifs à la
désignation d'un nouvel opérateur et le transfert du mandat de l'Opérateur, seront
supportés par les Parties au prorata de leurs taux de pärticipation respectifs.

4.8. Le mandat de l'Opérateur prendra fin sans délai en cas de faillite, banqueroute,
liquidation judiciaire ou amiable et insolvabilité, déclarée ou non, de l'Opérateur.
Dans ce cas, les Parties autres que l'Opérateur, désigneront, à l'unanimité, un nouvel
Opérateur. Toutefois, dans le cas où l'Opérateur serait la société commune prévue à
l'Article 4.3 (b) du Contrat, les Parties désigneront comme nouvel Opérateur, la Partie
détenant le pourcentage d'intérêt la plus élevé dans la concession considérée et
n'ayant pas causé, par défaut de paiement, l'insolvabilité et/ou la faillite de ladite
société commune ou, si toutes les Parties le souhaitent, une nouvelle société
commune ayant pour actionnaires les Parties autres que la Partie ayant causé
l'insolvabilité et/ou la faillite de l'ancienne société commune.

4.9. Chaque Partie aura, à tout moment, le droit :

A d'assister à ses seuls frais et risques aux opérations conduites sur le Permis
et les Concessions en découlant;

À d'obtenir, sur sa demande et à ses frais, copie de toute documentation, autre
Pr que celle prévue au paragraphe 4.06 ainsi que, dans la mesure des surplus
“ © disponibles, des carottes et des coupes.

Article cinq : Programme de travaux et budgets

5.1.a. L'Opérateur préparera et soumettra au Comité d'Opérations un programme
raisonnablement détaillé des travaux à réaliser ainsi que des budgets
correspondants.

. b. Ces programmes devront être établis de façon que puissent être remplies
dans les délais requis, les obligations minima des travaux prévues dans le
Cahier des Charges.

Chacune des Parties se réserve le droit de proposer, à l'examen du Comité
d'Opérations, un programme de travaux et un budget en remplacement de
celui proposé par l'Opérateur.

c. Lesdits programmes et budgets seront préparés et soumis aux Parties
concernées au moins quatre vingt dix (90) jours avant le premier jour de
chaque année et le Comité se réunira dans les trente (30) jours de la
soumission des programmes et budgets pour les examiner et éventuellement
les réviser, les amender et les approuver.

d. L'approbation de l'ensemble des programmes des travaux et budgets ainsi
que leurs révisions ou amendements éventuels seront effectués
conformément au Contrat d'Association et liera toutes les Parties.

e.La passation des Contrats: devra être Sa e D aux
procédures suivantes :
L'opérateur devra conclure chaque contrat conformément aux dispositions de l'Article
4 paragraphes 3 et 4 de la Convention:

Procédure A Procédure B Procédure C

Exploration / Appréciation 0 à 300.000 UD$ > 300.000 US$ >1.500.000
Développement 0 à 300.000 US$ > 300.000 US$ > 1.000.000
Exploitation 0 à 100.000 US$ > 100.000 US$ > 3.000.000

(i) Procédure A: L'opérateur conclura le contrat avec le contractant qu'il
considère comme étant le plus qualifié par le coût et la compétence, sans
obligation d'appel d'offres ou d'approbation du Comité d'Opérations, sauf s’il
s'agit d'une Société Affiliée de l'Opérateur et pour un contrat dont le montant
excède 50.000 $. Dans ce cas, l'Opérateur devra obtenir l'accord du Comité
d'Opérations.

Procédure B : L'Opérateur devra :

qi)

(ii)

+

Fournir au Comité d'Opérations pour approbation une liste des entreprises
que l'Opérateur voudra, dans les quatorze (14) jours suivant la réception
de la liste, voir consulter ;

Achever la procédure d'appel d'offre dans un délai raisonnable ;

Informer le Comité d'Opérations des entreprises auxquelles le contrat a
été attribué sous réserves qu'avant d'attribuer le contrat à une Société
Affiliée, l'Opérateur obtienne l'approbation du Comité d'Opérations por
les contrats excédant 50.000 $ ;

Communiquer, dès que la demande lui sera faite, au Comité d'Opérations
une analyse des offres avant la conclusion du contrat et une
recommandation. Si aucune objection n'a été formulé par une Partie dans
un délais de 5 jours, l'Opérateur concluera le contrat ;

Fournir, dès que la demande lui sera faite, au Comité des Opérations une
copie de la version finale du contrat.

Procédure C : l'Opérateur devra :

+

Fournir au Comité d'Opérations une liste des entreprises que l’'Opérateur
se propose de soumettre à l'appel d'offres ;

Ajouter à cette liste toute entité que le Comité d'Opérations voudra, dans
les quatorze (14) jours suivant la réception de la liste, voir consulter,

Préparer et distribuer les documents d'appel d'offres aux entreprises
figurant sur la liste ;

Considérer et analyser, après l'expiration du délai d'appel d'offres, les
détails de toutes les offres ;

Préparer et fournir au Comité d'Opérations, les recommandations sur

l'entité à retenir, les raisons de son choix et, à Jà demande, une analyse
des offres, avant la conclusion du contrat;

Ze
+ Obtenir l'accord du Comité d'Opérations sur le choix recommandé;

+ Fournir, à la demande du Comité d'Opérations, une copie de la version
finale du contrat.

5.2. L'Opérateur est autorisé à engager des dépenses dépassant le budget ainsi
approuvé, sur chaque poste budgétaire, dans la limite de quinze pour cent (15%)
dudit poste, à condition que ces dépenses n'excèdent pas l'équivalent en Dinars
Tunisiens de cent cinquante mille(150.0000) Dollars des Etats-Unis d'Amérique par
poste. Ces dépassements, dûment justifiés, seront soumis au Comité d'Opérations
pour approbation.

En cas d'explosion, incendie, tempête ou autre circonstance urgente, l'Opérateur
pourra prendre toutes mesures ou engager toutes dépenses pour y faire face et
sauvegarder les vies humaines, l'environnement et les biens, à charge pour lui d'en
informer les Parties par les voies les plus rapides.

5.3. Sauf dispositions contraires du Contrat, chacune des Parties devra avancer,
payer ou supporter, sur demandes ou états de l'Opérateur, et proportionnellement à
son taux de participation, sa part de toutes dépenses pour compte commun, de
même que le cas échéant, les dépenses lui incombant pour compte séparé.

Les modalités et conditions de ces avances ou paiements sont précisées dans
l'Accord Comptable annexé au Contrat et qui en fait partie intégrante.

5.4. À défaut de paiement par une Partie de sa quote-part des dépenses, les autres
Parties feront l'avance du montant impayé et ce au plus tard vingt (20) jours après la
date à laquelle ce paiement est devenu exigible.

Au cas où il y aurait plusieurs associés, ceux-ci feront l'avance du montant impayé
chacun au prorata de sa participation. LES

Toute Partie ayant ainsi payé sera remboursée, capital plus intérêts de retard, par
l'Opérateur dès réception par celui-ci des fonds provenant de la Partie défaillante.

Les montants impayés, majorés d'un intérêt de retard seront réglés par la Partie
défaillante à l'Opérateur.

L'intérêt de retard est calculé au taux annuel du "London Interbank Offered Rate"
(LIBOR) majoré de quatre (4) points et commence à courir à partir de la date de
l'exigibilité des paiements jusqu'à la date du paiement par la Partie défaillante de sa
quote-part. Le taux LIBOR susmentionné sera déterminé par l'Opérateur à la date de
la constatation de la défaillance pour des périodes et des montants comparables à
ceux des sommes dues.

En outre et sous réserve des dispositions mentionnées dans les paragraphes ci-
dessus, au-cas où le défaut de paiement se prolongerait pendant plus de cent vingt
(120) jours à partir de la date de son exigibilité, l'Opérateur sera en droit de refuser la
livraison d'hydrocarbures à la Partie défaillante et les Parties non défaillantes
pourront disposer de la quote-part de la Partie défaillante au prorata de leur taux de
participation. Le refus de livraison d'hydrocarbures à la Partie défaillante se
prolongera jusqu'au paiement des montants impayés, intérêts compris ou jusqu'à ce
que la valeur de sa quote-part d'hydrocarbures enlevée par les Parties non
défaillantes, couvre lesdits montants.

La Partie défaillante n'aura pas le droit de récupérer en nature sa quote-part
d'hydrocarbures enlevée par les Parties non défaillantes. Toutefois, dans le cas de
force majeure ou dans le cas de désaccord, en toute bonne foi, avec l'Opérateur
concernant les paiements demandés par ce dernier et après résolution dudit
désaccord par un arrangement à l'amiable ou par arbitrage, la Partie défaillante
pourra demander la récupération de sa part d'hydrocarbures non enlevée par elle et
négociera à cet effet avec les autres Parties, les modalités d'enlèvement.

Enfin, dans le cas où une Partie se trouve en défaillance de paiement de sa quote-
part des dépenses pendant le développement et que la défaillance se prolonge au-
delà de quatre vingt dix (90) jours, les Parties intéressées se rapprocheront et
décideront de la suite du déroulement des opérations de développement dans le
respect des dispositions du Code des Hydrocarbures, de la règlementation en
vigueur et aux mieux des intérêts des Parties non défaillantes.

Les dispositions citées au présent alinéa s'appliqueront uniquement dans le cas où la
défaillance ne résulterait pas d'un désaccord, en toute bonne foi, avec l'Opérateur
concernant les paiements demandés par ce dernier et après résolution dudit
désaccord par un arrangement à l'amiable ou par arbitrage.

Article six : Cession d'intérêt à un tiers

En cas de cession d'intérêts à un tiers, le Contrat sera amendé et complété, le cas
échéant, pour que, notamment, ledit tiers devienne partie audit Contrat.

Article sept : Enlèvement de la production

7.1. Chacune des Parties, proportionnellement à son taux de participation, enlèvera à
ges. frais, en nature et séparément, sa part d'hydrocarbures disponible pour
enlèvement produit dans la zone du Permis de recherche et/ou de toute Concession
d'exploitation en découlant, déduction faite de la quantité d'Hydrocarbures liquides
perdue ou utilisée pour les opérations faisant l'objet de cet accord et celle allouée au

titre de la Redevance et du marché local. Sea

7.2. Les Parties fixeront dans les six (6) mois précédant la mise en production d'une
Découverte Economique une procédure régissant les modalités de programmation
des enlèvements de Pétrole pour le compte de chaque Partie. A cet effet elles
concluront un accord d'enlèvement ("Lifting Agreement") sur la base notamment des
dispositions suivantes:

+ La Partie ayant fait des sous-enlèvements aura le droit, dans les limites d'un
pourcentage déterminé de la production d'hydrocarbures, d'effectuer les
enlèvements qu'elle n'a pu faire au cours des périodes précédentes sans que
ces enlèvements puissent causer un préjudice à l'autre Partie ;

+ Les pénalités applicables à la Partie qui refusera d'enlever ses droits sur la
production disponible au terminal ;

+ L'Opérateur aura la charge de calculer périodiquement les droits de chaque
Partie du Pétrole disponible au terminal.

En cas de production de Gaz, les conditions et les modalités de livraison de Gaz
seront conformes au contrat de vente de Gaz relatif à la Concession considéré.

7.3. Les quantités des hydrocarbures liquides revenant à l'AUTORITE
CONCEDANTE au titre de la redevance et du marché local, n'entrent pas en
considération dans la détermination de la position de sous enleveur ou sur enleveur
d'ETAP, dans le cas où cette dernière serait désignée par l'AUTORITE
CONCEDANTE pour effectuer les enlèvements desdites quantités W compte.

+ . ch
7.4. Dans le cas où ETAP serait désignée par l'AUTORITE CONCEDANTE pour
effectuer les achats au titre du marché local pour son compte, ETAP, PIPC et
GEOSAT se rapprocheront pour fixer les procédures des enlèvements et les
modalités de paiement desdits enlèvements et les soumettre à l'AUTORITE
CONCEDANTE pour approbation. Il est entendu que lesdites procédures et
modalités devront être établies en conformité avec les. dispositions de l'Article 50 du
Code des Hydrocarbures et l'article 52 du Cahier des Charges annexé à la Convention
Particulière. A cet effet et en se conformant auxdites dispositions de l'Article 50 du Code des
Hydrocarbures et l'article 52 du Cahier des Charges, ETAP et LES SOCIETES conclueront
un accord définissant lesdites procédures et modalités sur la base notamment de ce qui suit :

(i) Jusqu'à concurrence de vingt pourcent (20%) de la production de pétrole
brut de la Concession considérée sera mise à la disposition de l'ETAP
agissant pour le compte de l'Etat Tunisien au titre des ventes au marché
local ;

(ii) Chaque compagnie composant LES SOCIETES facturera à ETAP en
dollars américains les quantités revenant à l'Autorité Concédante au titre
du marché local. Le prix qui sera pratiqué pour de telles ventes est le prix
FOB moins dix pourcent ( 10%) ;

(iii) Le paiement de la facture sera effectué en dinars tunisiens et le taux de
change à appliquer pour déterminer le montant à payer sera le cours de
change moyen interbancaire publié par la Banque Centrale de Tunisie et
applicable le jour de connaissement ou à défaut le jour ouvrable qui suit

© immédiatement. Le délai de paiement de chaque facture sera 30 jours
après la date de connaissement.

Article huit : Retrait
Après avoir satisfait à ses obligations prévues par la Convention et le Contrat: =

Chaque Partie a le droit de se retirer du Permis et/ou de toute Concession en
découlant sous réserve d'en aviser les autres Parties au moins quatre vingt dix (90)
jours avant la date de son retrait et de notifier cette décision à l'Autorité Concédante.

Dans ce cas, la Partie qui désire se retirer devra exécuter les obligations découlant
ou résultant pour elle de situations nées ou de décisions prises antérieurement à la
date de la notification précitée. Elle bénéficiera également de tous les droits et
avantages qu'impliquent ces situations ou décisions.

Si une Partie a voté contre un programme de travaux et un budget correspondant et
si dans les quinze (15) jours suivant la date d'approbation de ce programme et
budget par le Comité d'Opérations, elle a notifié aux autres Parties sa décision de se
retirer du Permis ou de la (des) concession(s) concernée(s) par ce(s) budget(s), elle
est automatiquement relevée de l'obligation de participer à ce programme et de
financer le budget correspondant.

Si aucune des Parties intéressées n'accepte de prendre en charge la participation de
la Partie qui se retire dans le délai prévu au présent paragraphe, l'ensemble du
Permis ou de la (des) concession(s) en découlant sera restitué à l'AUTORITE
CONCEDANTE. Les coûts et frais qui pourraient résulter de cette restitution seront
supportés par les Parties, y compris la Partie qui a notifié sa décision de retrait, au

prorata de leur taux de participation. ei 7 / ?

30
Article neuf : Responsabilité des Parties

Les droits, obligations et engagements des Parties en vertu du présent Accord seront
propres à chaque Partie, et non pas conjoints et chacune des Parties sera seule
responsable en ce qui concerne ses propres obligations telles que spécifiées au
présent Accord.

Article dix : Force majeure

Les obligations de chacune des Parties ne seront suspendues qu'en cas de force
majeure, telle que définie à l'article 26 du Contrat.

#

Article onze : Arbitrage

Tout différent découlant du présent Accord d'Opérations sera tranché définitivement
conformément à l'article 29 du Contrat.

Article douze : Election de domicile

Pour l'exécution des présentes et leurs suites, les Parties déclarent faire élection de
domicile aux adresses fixées au Contrat.

Article treize : Prééminence du Contrat

En cas de non-conformité des présentes dispositions avec celles du Contrat, les CHENE
du Contrat prévaudront.

Fait à Tunis, le ….2.()..llil...2005..

Fe En cinq (5) exemplaires originaux.

Pour l'ENTREPRISE TUNISIENNE Pour GEOSAT TECHNOLOGY LIMITED,
d'ACTIVITES PETROLIERES

Taieb EL KAMEL é Miche MU TER

ectour Général Président ‘

Pour PASCAL INTERNATIONAL
PETROLEUM COMPANY

14 Spyridon Armenis

Président Di

Président
ACCORD COMPTABLE

en
ACCORD COMPTABLE

Cet Accord constitue une annexe au Contrat d'Association, dont il fait partie
intégrante concernant le Permis dit "Permis Borj El Khadra Sud." et les concessions
en dérivant, conclu le même jour entre ETAP,PIPC et GEOSAT.

Le présent Accord Comptable a pour but d'établir des méthodes équitables de calcul
des sommes débitées et créditées dans le cadre des Opérations. Les Parties
conviennent que, si l'une quelconque de ces méthodes s'avère injuste ou inéquitable
pour l'Opérateur ou les autres Parties, les Parties se réuniront et s'efforceront en
toute bonne foi d'adopter les changements de méthodes estimées nécessaires pour
pallier toute injustice ou iniquité quelconque.

Article 1 : Autres dispositions générales
1.1. Définitions :

Les termes utilisés dans le présent Accord Comptable et qui sont définis par le
Contrat auront la signification qui leur est attribuée par ledit Contrat.

En outre, aux fins du présent Accord Comptable :

- Le terme "Compte Général” désigne l'ensemble de la comptabilité tenue par
2 'Opérateur (aussi bien pour compte séparé que pour compte commun) pour

. enregistrer toutes les dépenses et autres Opérations comptables des Opérations
conjointes effectuées conformément aux dispositions du Contrat.

64

- Le terme "Compte Commun désigne l'ensemble de la comptabilité tenue par
l'Opérateur pour enregistrer toutes les dépenses et- autres Opérations
comptables relatives aux Opérations communes effectuées dans le Permis et les
concessions en découlant conformément aux programmes de travaux et budgets
approuvés par le Comité d'Opérations.

- Le terme "Compte Séparé" désigne l'ensemble de la comptabilité tenue par
l'Opérateur pour enregistrer toutes les dépenses et autres Opérations
comptables relatives aux Opérations réalisées pour le compte d'une Partie dans
le Permis et les Concessions en découlant telles que prévues dans le Contrat.

- Le terme "Matériel" désigne les biens meubles, y compris l'équipement, les
matériels et les matériaux acquis et détenus pour être utilisés dans les
Opérations.

- Le terme "Opérations" désigne toutes les opérations des participants, régies
par le Contrat et effectuées dans le Permis et/ou au titre de celui-ci ainsi que
dans toute Concession en découlant.

1.2. Principes de répartition : :

L'Opérateur tiendra le Compte Général de façon que puissent être respectés les
principes énoncés à l'Article 3 du Contrat.

L'Opérateur s'engage à conserver, s'il n'en est pas décidé autrement, toutes les
archives concernant toutes les opérations selon les prescriptions légales en la

matière et à fournir aux Parties des copies de ces archives à leur WT
ER à LS LL
1.3 Application des dispositions 1.4. ; 1.5. et 1.6. :

Les dispositions 1.4, 1.5 et 1.6 n'entreront pas en application pour ETAP tant que
LES SOCIETES assureront seules le financement des Opérations de Recherche et
d'Appréciation. Toutefois, l'Opérateur soumettra semestriellement au Comité
d'Opérations prévu à l'Article 4 du Contrat, un relevé des dépenses faites au titre du
Permis.

1.4. Facturations :

Chaque Partie est seule responsable de la tenue de sa propre comptabilité et de la
préparation de ses déclarations fiscales et de ses autres déclarations, sauf exception
stipulée par le Contrat. L'Opérateur fournira aux Parties des relevés et facturations
dans la forme voulue pour leur permettre de remplir lesdites responsabilités.

L'Opérateur facturera aux Parties au plus tard le dernier jour de chaque mois leur
quote-part des dépenses du mois précédent. Ces facturations devront être
accompagnées de toutes les pièces justificatives et des états de tous les débits et
crédits du Compte Général, résumés au moyen de classification appropriée indiquant
leur nature et leur destination.

L'Opérateur devra soumettre à l'approbation des Parties les classifications
comptables à utiliser pour la gestion des dépenses.

L'Opérateur devra en outre communiquer aux Parties les procédures relatives à ”
gestion des stocks qu'il se propose de mettre en application.

Le Compte Général sera tenu en Dinars tunisiens par l'Opérateur qui conservera des
justificatifs des dépenses faites en toute autre monnaie et des opérations de change
y afférentes, dans le détail nécessaire pour permettre aux Parties de remplir leurs
responsabilités visées ci-dessus. L?

Les dépenses encourues en devises étrangères seront comptabilisées en Dinars
tunisiens à la moyenne des cours de change moyen interbancaire le jour de
paiement tel que publié par la Banque Centrale de Tunisie ou à défaut la dernière
publication de la Banque Centrale de Tunisie.

A l'occasion de la conversion des devises, de la comptabilisation des avances en
devises différentes prévues au paragraphe 1.5 ci-dessous et de toute autre opération
de change relative aux Opérations, les gains et les pertes de changes seront portés
aux comptes des Parties au prorata de leur participation, pour autant que ces gains
et pertes résultent d'opérations conjointes.

1.5. Avances et paiements :

L'Opérateur adressera aux Parties trente (30) jours au plus tard avant le début de
chaque mois, un état détaillé des fonds à avancer par les Parties au cours dudit
mois, pour couvrir les paiements à faire au cours dudit mois au titre des Opérations.
Ledit état spécifiera la ou les dates auxquelles lesdits fonds seront requis, et les
autres instructions de paiement. L'Opérateur pourra, si besoin est, adresser aux
Parties des appels de fonds “supplémentaires pour faire face à des dépenses qui
n'étaient pas prévues au moment de la remise de l'état visé ci-dessus afférent au
mois en cause. Etant entendu qu'il devra prendre les mesures nécessaires pour que
ces appels de fonds supplémentaires soient faits à titre exceptionnel. Il est entendu
qu'en tous les cas, la date prévue pour le paiement des fonds devra être d'au moins
quinze (15) jours après la date de réception d'un appel de fonds. /
Chacune des Parties versera à l'Opérateur les montants ainsi demandés, à la valeur
de la date stipulée dans ledit état, conformément aux instructions données par
l'Opérateur.

Si l'avance d'une Partie excède sa quote-part des paiements effectués par
l'Opérateur, son avance suivante sera réduite de manière correspondante. Toutefois,
toute Partie pourra demander le remboursement @e tout excédent dépassant
l'équivalent en Dinars Tunisiens de :

(i) Deux cent mille (200.000) Dollars durant les opérations de recherche ;
(ii) Trois cent mille (300.000) Dollars durant les opérations de developement ;
(iii) Cinquante mille (50.000) pour les opérations d'exploitation.

L'Opérateur devra procéder à ce remboursement dans un délai de dix (10) jours à
compter de la réception de la demande de ladite Partie.

Si l'avance d'une Partie s'avère inférieure à sa quote-part des paiements effectués
par l'Opérateur au titre d'un mois donné, d'après la facture fournie par l'Opérateur au
titre dudit mois en application du paragraphe 1.4 ci-dessus, l'Opérateur pourra
ajouter le montant de l'insuffisance au prochain état de fonds à avancer visé ci-
dessus qu'il adressera à ladite Partie, ou pourra demander le remboursement dudit
montant, auquel cas ladite Partie devra verser ledit montant à l'Opérateur dans les
quinze (15) jours de ladite demande.

1.6. Ajustements et vérifications :

a: Le fait d'effectuer les paiements visés au paragraphe 1.5 ci-dessus, ne préjugera
pas le droit d'une Partie de contester le bien-fondé des factures. Cependant, toutes
les factures et états remis aux Parties par l'Opérateur durant toute année seront
présumés de manière concluante, être exacts et corrects à l'expiration d'un délai d8
vingt quatre (24) mois à compter de la fin de ladite année, sauf si dans ce délai de
vingt quatre (24) mois, une Partie les conteste par écrit et demande à l'Opérateur de
procéder à un ajustement. De même, aucun ajustement favorable à l'Opérateur ne
pourra être effectué après l'expiration du délai ci-dessus. Les dispositions du présent
alinéa ne pourront avoir pour effet d'empêcher des ajustements résultant d'un
inventaire matériel des biens pour Compte Commun ou pour Compte Séparé.

b. Vérification des dépenses d'exploitation :

Chaque Partie aura, sur préavis adressé au moins trente (30) jours à l'avance à
l'Opérateur, le droit, à ses propres frais, de vérifier une fois par an le Compte Général
et les documents y afférents pour toute l'année ou fraction d'année et cela pendant
une période de vingt quatre (24) mois à compter de la fin de ladite année ou tout
autre délai qui pourrait être convenu d'un commun accord entre les Parties.
L'exercice de ce droit de vérification ne prolongera pas le délai accordé pour
contester les comptes et réclamer leur redressement tel que prévu ci-dessus.

c. Vérification des dépenses de développement :

Chaque Partie aura, sur prédVis adressé au moins trente (30) jours à l'avance à
l'Opérateur, le droit, à ses propres frais, de vérifier une fois par an le Compte Général
et les documents afférents aux dépenses de développement. Ce droit devra être
exercé dans un délai de vingt quatre (24) mois à compter de la fin des travaux de
développement.

(4
d. Les Parties s'efforceront dans la mesure du possible de procéder à de telles
vérifications, conjointement ou simultanément, pour gêner le moins possible
l'Opérateur. Sous réserve de l'approbation préalable des Parties, le coût de toute
vérification ou examen comptable du Compte Général effectué au profit de toutes les
Pärties, sera imputable au Compte Général.

e. Suivant la notification de participation d'ETAP à une‘Découverte Economiquement
Exploitable, l'Opérateur agissant pour le compte des SOCIETES établira et
adressera à ETAP une facture globale concernant sa quote-part des dépenses de
recherche et d'appréciation, imputables à la concession considérée. ETAP dispose
d'un délai de vingt quatre (24) mois à compter de la date de réception de la facture
globale ci-dessus mentionnée, pour procéder à des vérifications.

Passé ce délai, ladite facture sera considérée comme acceptée. Au cas où ETAP
procéderait aux vérifications citées ci-dessus, elle sera tenue de remettre un rapport
sur les résultats desdites vérifications dans un délai de trois (3) mois suivant la fin de
ces opérations. l'Opérateur devra répondre dans les trois (3) mois qui suivent.

En cas de divergence sur les résultats desdites vérifications, les Parties se
rencontreront pour arriver à un accord. En cas de maintien de divergence, les Parties
désigneront, d'un commun accord, un expert indépendant pour trancher le différend.
A défaut d'accord sur la désignation de l'expert, dans les trente (30) jours qui suivent
la date de la constatation de la divergence, la Partie la plus diligente pourra recourir à
l'arbitrage conformément aux dispositions de l'Article 29 du Contrat.

Afïticle 2 : Coût et dépenses imputables au compte général

L'Opérateur imputera, dans les limites du budget au Compte Général, tous les coûts
et dépenses encourus dans la conduite des Opérations. Ces coûts et dépenses

incluront, sans que cette énumération soit limitative : es
2.1. Coût du personnel et des dépenses connexes :

Les salaires et les appointements du personnel de l'Opérateur et de ses sociétés
affiliées qui est directement engagé dans la conduite et la gestion des opérations,
ainsi que les charges sociales, les allocations habituelles, les dépenses du personnel
connexes prises à sa charge par l'Opérateur conformément à la pratique habituelle et
les impôts et charges sociales afférents à ce personnel et supportés par l'Opérateur.

2.2. Matériel :

a. Le Coût du Matériel acheté ou fourni par l'Opérateur pour être utilisé dans les
Opérations tel que précisé à l'Article 3 ci-dessous;

b. Les frais de transport du Matériel et les autres frais y afférents, tels que
l'expédition, l'emballage, le stockage sur les quais, le fret par voie de terre et le fret
maritime ainsi que le déchargement à l'arrivée.

2.3. Frais de déplacement du personnel :

a. Les frais de transport et de déplacement du personnel, requis pour la conduite des
opérations.

b. Les frais de déplacement vers la Tunisie du personnel affecté de manière
permanente où temporaire aux opérations ainsi que les frais de déplacement du
personnel en provenance de la Tunisie, sauf quand l'employé est réaffecté à une
autre opération de l'Opérateur ailleurs que dans la ville du pays de provenance. Ces
frais inclueront le transport des familles du personnél et de leurs biens et effets
ménagers ainsi que tous leurs autres frais de déplacement et de réaménagement
pris à sa charge par l'Opérateur.

2.4. Prestations :

a.'Le coût des prestations fournies sous contrat et des autres prestations fournies par
des tiers (y compris, sans limitations, les consultants), autres que celui imputé en
vertu du paragraphe 2.7 ci-dessous.

b. Le coût des prestations techniques, administratives, juridiques,
d'approvisionnement et comptables, effectuées par les affiliés de l'Opérateur au profit
direct des opérations. Ces prestations seront facturées selon des modalités à fixer
d'un commun accord.

c. Le loyer de l'équipement et des installations fournis par une ou plusieurs Parties,
ledit loyer devant être fixé à des taux en rapport avec les charges d'amortissement et
d'entretien et autres charges connexes supportées pour ledit équipement ou
installations par la Partie en cause mais ne devant pas exéder ceux qui sont
couramment appliqués dans la région des opérations. Lesdits taux devront être
agrées par le Comité d'Opérations.

2.5. Dommages et pertes :

a. Tous les frais et dépenses nécessaires à la réparation ou au remplacement des
biens pour Compte Commun ou pour Compte Séparé à la suite des dommages ou
pertes dus à l'incendie, l'éruption, la tempête, le vol, l'accident ou toute autre cause
en “dehors du contrôle de l'Opérateur. L'Opérateur devra notifier, aussitôt que
possible, aux Parties par écrit tout dommages ou pertes excédant l'équivalent en
Dinars tunisiens de cinquante mille (50.000) Dollars dans chaque cas.

b. L'Opérateur doit notifier, aussitôt que possible et au plus tard dans les huit (8)
jours, tout événement susceptible d'engendrer un sinistre lié aux activités entreprises
en vertu du Contrat.

L'Opérateur doit tenir, pour chaque concession, un registre des incidents et fournir
aux Co-Titulaires, dans les meilleurs délais, les rapports techniques de l'incident ainsi
que des réparations ou remplacements des biens endommagés et les dossiers
financiers suite aux préjudices subis.

c. La déclaration de sinistre ou d'incident doit notamment comporter les éléments
suivants :

- La date de survenance de l'incident :

+ dommages matériels de toute nature sur les installations de production, de
traitement et de stockage ;

+ événements accidentels sur les puits (perte de contrôle, intervention fishing,
sidetrack..) ;

+ dommages aux tiers et notamment tous événements liés à la pollution.

” V4

- Les circonstances de l'incident.
- L'estimation préliminaire des pertes ou dommages.
- La date prévisible des réparations.

37
2.6. Assurances et règlement des sinistres :

a. Les primes d'assurances prises par l'Opérateur en vertu du paragraphe 22.2.c. du
Contrat étant entendu que les Parties ne bénéficiant pas de cette assurance ne
participeront pas aux frais de celle-ci.

b. Les sommes reçues d'un assureur en règlement d'un sinistre seront créditées au
Compte Général; étant entendu que les Parties ne bénéficiant pas de l'assurance en
cause ne bénéficient pas de ces règlements.

c. Les dépenses encourues pour le règlement de toutes pertes, réclamations,
dommages, jugements et toute autre dépense de même nature effectuée pour la
conduite des Opérations.

d. L'Opérateur s'engage, dans la mesure du possible, à maintenir à la disposition des
experts des assureurs, les pièces relatives aux sinistres, à faciliter le déroulement de
la mission d'expertise et à fournir toute pièce justificative des dépenses effectuées.

2.7. Frais de justice :

Tous les frais et dépenses relatifs à la conduite, l'examen et la conclusion de litiges
ou réclamations survenant du fait des Opérations ou nécessaires à la protection ou la
récupération de biens pour Compte Commun ou pour Compte Séparé, y compris,
sans que cette énumération soit limitative, les honoraires d'hommes de loi, les frais
de justice, les frais d'instruction ou de recherches de preuves et les montants payés
en conclusion ou règlement desdits litiges ou réclamations.

2.8. Impôts et Taxes :

Tous les impôts et taxes (à l'exception de l'impôt sur les bénéfices, de la redevance
et de la Redevance de Prestations Douanières frappant l'exportation des
Hydrocarbures), droits et impositions gouvernementales de quelque nature que ce
soit.

2.9. Bureaux, camps et installations diverses :

Les frais de fonctionnement et d'entretien de tous bureaux, camps, entrepôts,
logements et autres installations servant directement et exclusivement aux
Opérations seront imputés au Compte Général.

Si lesdits bureaux, camps, entrepôts, logements et installations sont aussi utilisés
pour d'autres activités que lesdites Opérations, les frais susvisés seront répartis
chaque mois au prorata de leur utilisation durant le mois en question selon des
modalités à définir d'un commun accord.

2.10. Frais généraux et d'assistance générale :

Ces frais représentent une participation aux frais du siège, de l'Opérateur et de ses
sociétés affiliées, afférents aux services administratifs, juridiques, comptables,
financiers, fiscaux, d'achats, des relations avec le personnel, d'informatique, pour
assurer la bonne marche de$ opérations et qui ne sont autrement pee au
Compte Général en vertu des dispositions de l'alinéa 2.4 (B) ci-dessus.

Le montant de cette participation sera calculé au moyen des taux en fonction d
programme de travaux et le budget correspondant à l'année considérée.

{
Lesdits taux seront variables selon la nature des opérations à réaliser et le niveau de
dépenses à engager pour l'année en question.

Il est entendu que les taux annuels applicables ne doivent en aucun cas dépasser :

-: 5 % des dépenses annuelles d'exploration et d'appréciation avec un plafond
annuel de 300, 000 Dollars des Etats-Unis d'Amérique ; dans le cas ou durant
une année le programme de travaux d'exploration et/ou d'appréciation
comporte le forage de plus d'un puits, ledit plafond autorisé sera de 500,000
Dollars.

- 2 % des dépenses annuelles de développement avec un plafond annuel de
800,000 Dollars des Etats-Unis d'Amérique ; il est entendu que pour tout projet
de développement un plafond de 2.000.000 Dollars des Etats-Unis d'Amérique
ne devra pas être dépassé.

- 1 % des dépenses annuelles d'exploitation avec un plafond annuel de 150.000
Dollars des Etats-Unis d'Amérique.

Les dits taux peuvent être révisés d’un commun accord entre ETAP et LES
SOCIETES

Article 3 : Matériel
3.1. Acquisitions : -

a. Le matériel acheté sera imputé à son prix de revient. Ce prix inclura le transport,
l'assurance et tout frais dûment justifiés.

b. Avec l'accord préalable du Comité d'Opérations :

- Le Matériel neuf non utilisé et en excellent état (catégorie 1), provenant des
stocks de l'Opérateur ou de ses Sociétés Affiiées ou de leurs autres
Opérations, sera évalué au prix de revient neuf fixé conformément à l'alinéa À
ci-dessus.

- Le Matériel en bon état (catégorie 2), c'est-à-dire le Matériel qui a été utilisé
mais en bon état de service, capable d'être réutilisé sans être reconditionné,
sera évalué à juste prix dont la détermination sera faite sur la base des données
fournies par l'Opérateur.

- Le Matériel qui ne pourra être classé ni en catégorie 1, ni en catégorie 2, sera
évalué en fonction de l'utilisation qui pourra en être faite.

3.2. Garantie du matériel :

L'Opérateur ne garantit pas le Matériel fourni au-delà de la garantie donnée par le
fournisseur ou le fabricant de ce Matériel. En cas de Matériel défectueux, le Compte
Général ne sera crédité que dans la mesure où l'Opérateur aura reçu du fournisseur
un avoir correspondant et pour l'obtention duquel il devra engager toute la démarche
nécessaire.

L'Opérateur garantit néanmoins le bon fonctionnement du Matériel transféré de ses
stocks conformément à l'Article 3.1 paragraphe B ci-dessus.

En tout état de cause, l'Opérateur veillera à ce que le Matériel acquis pour le compte
des Parties dans le cadre de l'Association bénéficie de toutes les garanties requises
par une utilisation conforme aux normes admises.

ES 39
3.3. Dispositions du surplus :

a. L'Opérateur n'aura aucune obligation d'acheter l'intérêt détenu par toute Partie
dans tout surplus de matériel neuf ou non.

b. L'Opérateur aura le droit de vendre ou de se défaire de tout surplus de Matériel, à
condition d'en avertir les autres Parties et d'obtenir leur accord.

c. Le produit net de toute vente de Matériel devra être crédité au Compte Général.
3.4. Inventaires :

a. Des inventaires de tout le Matériel normalement soumis à ce contrôle dans
l'industrie Pétrolière Internationale devront être effectués périodiquement, au
moins une fois par an, par l'Opérateur selon les directives du Comité
d'Opérations. L'Opérateur devra notifier aux Parties par écrit, trente (30) jours à
l'avance, son intention de procéder audits inventaires de manière à permettre
aux Parties d'être représentées lors de l'inventaire. Le défaut de représentation
d'une Partie à un inventaire engagera ladite Partie à accepter l'inventaire.

b. L'inventaire devra être rapproché du Compte Général et une liste des excédents
et des manquants sera fournie aux Parties avec des commentaires appropriés.

Le Compte Général sera ajusté des excédents et des manquants agréés par le
Comité d'Opérations.

c. Il est expressément convenu que les inventaires désignés au paragraphe (a) ci-
_ + dessus porteront également sur les immobilisations constituant le patrimoine des
” Parties dont l'Opérateur a la garde.

Article 4 : Cession d’immobilisations

4.1. Pour l'application des Articles 13 et 14 du Contrat, seront considérées comme
immobilisations les catégories de dépenses mentionnées à l'Article 109.2 du Code
des Hydrocarbures et de la Convention, à savoir :

-- les dépenses de prospection et de recherche;
-_les frais de forage et d'essais non compensés;
- les coûts d'abandon d'un forage;

- les coûts de forage et d'essais de puits non productifs d'Hydrocarbures
liquides ou d'Hydrocarbures gazeux en quantités commercialisables;

- les frais de premier établissement relatifs à l'organisation et à la mise en
marche des opérations pétrolières.

Etant entendu que ces dépenses devront avoir été imputées suivant les règles de
l'article 1.4 et de l’article 2 du présent Accord Comptable et seront exprimées au fur
et à mesure de leur imputation en devises afin de déterminer les montants en
devises à régler aux SOCIETES Pour la conversion en devises, on utilisera le cours
de change moyen interbancaire du mois de comptabilisation tel que publié par la
Banque Centrale de Tunisie. *

4.2 Les sommes à rembourser aux SOCIETES par ETAP au titre des dispositions
des Articles 13.3. et 14.2. du Contrat sont payées par échéances établies suivant
chaque enlevement de la quote-part de l'ETAP de la production provenant de la
Concession considérée et conformément aux dispositions suivantes :

| 7

ETS 40
(Q)

no)

l’'Opérateur agissant pour le compte des SOCIETES établira et adressera à
ETAP une facture globale concernant sa quote-part des dépenses
d'exploration et d'appréciation_imputable à la concession considérée dans
laquelle ETAP a notifié sa participation.

Le paiement de cette facture globale est effectué par ETAP sur la base d'une
note de débit adressée par l'Opérateur après"chaque enlèvement. Chaque
note de débit sera déduite de ladite facture globale.

(ïi) Pour l'établissement de ladite note de débit, ETAP adressera, dans les 5

jours ouvrables qui suivent l'enlèvement considéré, le- prix réalisé à
l'exportation.

(iv) L'Opérateur établira la note de débit en indiquant la valeur de la quote-part

-W

de production réservée au remboursement. Le paiement de ladite note de
débit interviendra au plus tard dans les soixante quinze (75) jours suivant la
date d'enlèvement. Etant entendu que si l'enlèvement est destiné à la
Société Tunisienne des Industries de Raffinage (STIR), la valorisation de la
quote-part de la production destinée au remboursement sera faite sur la base
du prix du mois durant lequel l'enlèvement a eu lieu et déterminé par la
Direction Générale de l'Energie. Dans ce cas, le paiement de la note de
débit interviendra dans les quarante cinq (45) jours suivant la notification par
la Direction Générale de l'Energie dudit prix.

Il est entendu que les échéances remboursées par ETAP seront considérées
comme des avances et ce, dans l'attente des conclusions des opérations

‘ d'audit qui pourront etre réalisées conformement aux dispositions du Contrat

d'Association.

4.3 || est entendu que dans le cas d'un remboursement de la quote part ETAP de
dépenses imputables à une Concession produisant du gaz, les sommes”à
rembourser aux SOCIETES par ETAP conformément aux dispositions des Articles
13.3. et 14.2. du Contrat et du paragraphe 4.1 du présent ARTICLE, sont payées par
- échéances trimestrielles. Le montant de chaque écheance est calculé sur la base de
la quote part de l'ETAP des ventes de gaz selon le contrat conclu avec l'acheteur

41
Article 5 : Pééminence du contrat

En cas de non-conformité des présentes dispositions avec celles du Contrat, les
dispositions du Contrat prévaudront.

Fait à Tunis, le 2 (] JUIL 2005

En cinq (5) exemplaires originaux

Pour l'ENTREPRISE TUNISIENNE Pour GEOSAT TECHNOLOGY LIMITED
D'ACTIVITES PETROLIERES :

Taieb EL,KAMEL

Président Directe: t Général ]

FN Pour PASCAL INTERNATIONAL
PETROLEUM COMPANY
, ; \
CPV

on Armenis

Président
ACCORD ENTRE LES ACTIONNAIRES

à
ACCORD ENTRE LES ACTIONNAIRES

Cet accord constitue une Annexe du Contrat d'Association, dont il fait partie
intégrante concernant les concessions d'exploitation issues du Permis de recherche
"Borj El Khadra Sud" conclu le même jour entre ETAP et LES SOCIETES.

Il est convenu ce qui suit :
Article premier :

En conformité avec le Contrat d'Association, ETAP et LES SOCIETES constitueront
une société commune ("La Société") de droit tunisien, chargée d'assurer le rôle
d'Opérateur conformément à l'Article 4.3.b) du Contrat d'Association. Le nom de la
Société, dont le siège sera à Tunis, sera convenu d'un commun accord entre LES
SOCIETES et l'ETAP. La Société aura pour objet d'exercer le rôle d'Opérateur pour
le développement et l'exploitation, le transport depuis le(s) champ(s) jusqu'aux
installations de traitement des hydrocarbures liquides ou gazeux et pour lesquels
l'ETAP aura exercé son option de participer dans le cadre du:Code des
Hydrocarbures, de la Convention et du Contrat d'Association. || est entendu que la
société ne sera ni titulaire d'une concession découlant du Permis Borj El Kadra Sud,
ni propriétaire des hydrocarbures liquides ou gazeux provenant de ces concessions.
Cepèndant, les actions devront être détenues, à tout moment, par ETAP et LES
SOCIETES.

Article deux :

Le capital initial de la Société sera déterminé d'un commun accord. L'ETAP et LES
SOCIETES participeront au capital de la Société dans les proportions suivantes:

ETAP : 55 % (cinquante cinq pour cent) ;
PIPC : 80% (trente pour cent) ;
GEOSAT : 15% (quinze pour cent) ;

Sous réserve des dispositions du paragraphe ci-dessus, le capital sera réparti par
moitié entre actions A et actions B, les actions A étant détenues par ETAP et par les
personnes qu'elle désignera, et les actions B étant détenues par LES SOCIETES et
par les personnes que chacune des SOCIETES désignera.

Article trois : Avances de fonds

Ainsi qu'il ‘est stipulé dans le Contrat d'Association et à l'Annexe B (Accord
Comptable), la Société travaillera sans profit, les Parties au Contrat d'Association lui
faisant les avances de fonds dont elle a besoin pour l'exécution de ses activités
suivant les principes établis dans le Contrat d'Association et à son Annexe B (Accord
Comptable) qui y est annexé. +

Article quatre : Statuts et organes sociaux
4.1. Les statuts de la Société seront élaborés en temps opportun par accord mutuel

des Parties. L
4.2. Assemblées Générales :

Le quorum de présence sera de deux (2) représentants au moins de chaque
catégorie d'actionnaires ayant une procuration leur permettant de voter. Les
décisions seront prises à la majorité des voix des actionnaires présents et
représentés.

4.3. Conseil d'Administration :

Le Conseil d'Administration sera composé de quatre (4) Administrateurs. Les
Administrateurs seront nommés par l'Assemblée Générale, deux (2) sur proposition
d'ETAP, représentant les actions A, deux (2) sur proposition des SOCIETES
représentant les actions B correspondant à un (1) représentant de chaque
compagnie composant LES SOCIETES.

Le Conseil d'Administration sera présidé par un Président choisi en alternance, parmi
les Administrateurs porteurs d'actions de catégorie A pour une période de trois (3)
ans à l'issu de laquelle, le Président sera choisi parmi les Administrateurs porteurs
d'actions de catégorie B. L’alternance commencera par un représentant de PIPC.

Le Conseil élira un Directeur Général et un Directeur Général Adjoint.

Les fonctions de Directeur Général seront assumées par un Administrateur désigné
par les actionnaires du groupe B tandis que celle du Directeur Général Adjoint seront
assumées par un Administrateur désigné par les actionnaires du groupe A et ce,
jusqu'à ce que le rapport (R) de l'ETAP tel que défini à l'Article 101.2.3. du Code des
Hydrocarburs soit égal ou supérieur à 1,5 sur une période minimum de trois (3) ans à
compter de la date de mise en production de la première Concession développée en
commun.

A partir de la survenance de l'une des conditions visées ci-dessus, les fonctions de
Directeur Général seront assumées par un Administrateur désigné par les
actionnaires du groupe A tandis que celle du Directeur Général Adjoint seront
assumées par un Administrateur désigné par les actionnaires du groupe B,

L'exercice des pouvoirs par le Directeur Général et par le Directeur Général Adjoint
sera réglé par décision du Conseil d'Administration.

Article cinq : Actions et transfert d'actions
5.1. Les actions sont obligatoirement nominatives.

5.2. Un actionnaire ne pourra céder ses actions à une Société Affiliée telle que
définie à l'Article 1 du Contrat d'Association que si le cessionnaire adhère
explicitement au présent Accord et à la Convention Particulière.

Si la Société Affiliée Cessionnaire cessait à un moment donné de remplir les
conditions de la définition de la dite notion de "Société Affiliée" mentionnée ci-
dessus, les actions seront immédiatement retransférées au cédant initial.

5.3. Toute cession d'actions à un tiers, c'est-à-dire toute personne autre qu'un

‘actionnaire À ou B, devra préalablement recevoir l'agrément du Conseil
d'Administration qui ne pourra refuser de donner cet agrément que pour des raisons
valables et ne sera effective que si le cessionnaire a explicitement adhéré au Contrat
d'Association et à la Convention Particulière.

. a

+
Article six : Loi applicable

Le présent Accord entre les Actionnaires sera régi et interprété selon la loi
Tunisienne. Tout différend au sujet de l'interprétation ou de l'exécution du présent
Accord qui n'aura pas pu être réglé à l'amiable, sera soumis à l'arbitrage prévu à
l'Article 28 du Contrat d'Association.

Article sept : Organisation

La Société travaillera avec un effectif qui sera déterminé par décision du Comité
d'Opérations. Son organigramme ainsi que toute modification de ce dernier sera
arrêté par le Conseil d'Administration. :

+

Article huit : Procédure comptable

Les rapports entre la Société et les partenaires de l'Association dans le.domaine
financier et comptable en ce qui concerne les appels de fonds, les états et les
facturations, les imputations au compte conjoint, seront effectués sur la base des
pourcentages de participations tels que définis à l'Article 3 paragraphes'1 et 3 du
Contrat d'Association.

Article neuf : Contrôle

Les Parties au Contrat d'Association auront le droit de vérifier les comptes et les
dossiers de la Société et ce sur place. Cette vérification par audit devra être faite
dans les délais définis dans l'Accord comptable. Afin d'éviter autant que possible la
perturbation des services comptables concernés, les Parties au Contrat d'Association
feront leur possible pour regrouper au maximum les vérifications. Un préavis d'au
moins trente (30) jours sera donné préalablement à l'arrivée des auditeurs.

Article dix : Régimes spéciaux

La Société bénéficiera des avantages de toutes natures, accordés à l'Opérateur par
les documents contractuels régissant le Permis de Recherche et les concessions
d'exploitation en découlant et ce conformément aux dispositions de l'ARTICLE 3 du
Code des Hydrocarbures tel que complété par l'Article 2 de la loi n°2002-23 du 14
février 2002 ainsi que par la loi n°2004-61 du 27 juillet 2004.

Article onze : Dispositions diverses

11.1. Les frais de constitution et de mise en place de l'organisation de la Société
seront répartis entre les actionnaires dans la proportion indiquée à l'Article 2 du
présent accord.

11.2. Les titres des Articles ne pourront en aucun cas affecter ou avoir une: influence
sur l'interprétation des dispositions contenues dans lesdits Articles.

| hi E
Article douze : Durée

La Société continuera à exister j jusqu'à l'expiration du Contrat d'Assoclation. où de la
dernière Concession d'exploitation commune découlant de la Convention particulière.

Pour l'ENTREPRISE TUNISIENNE
D'ACTIVITES PETROLIERES

ENEE MEL

Président Directeur Général

}

r

Fait à Tunis, le

Pour GROSAT TECHNOLOGY LIMITED

Micheal_ MUMELTER

Président

Pour PASCAL INTERNATIONAL ;
PETROLEUM COMPANY

Le 2 2 2.

idon Armenis

Président

47
